--------------------------------------------------------------------------------

Execution Copy

Limited Liability Company Operating Agreement
of
Juniper Ridge LLC

     This Limited Liability Company Operating Agreement dated as of December 31,
2007 (the “Effective Date”) is between YELLOWCAKE MINING INC. (“Yellowcake”), a
Nevada corporation, the address of which is 200-8275 South Eastern Avenue, Las
Vegas, Nevada, 89123 and STRATHMORE RESOURCES (U.S.) LTD., (“Strathmore”), a
Nevada corporation, the address of which is 2420 Watt Court, Riverton, Wyoming
82501.

RECITALS

     A. Strathmore is the owner of an undivided 100% interest in those
unpatented mining claims and mining leases collectively known as the Juniper
Ridge Project, situated in Carbon County, Wyoming, as more particularly
described in Appendix I (the “Property”);

     B. Yellowcake wishes to participate with Strathmore in the exploration,
evaluation and, if justified, the development and mining of mineral resources
within the Property;

     C. By a Letter of Intent dated January 29, 2007 (the “LOI”) and Option and
Joint Venture Agreement dated March 14, 2007, Strathmore agreed to grant an
exclusive option to Yellowcake to participate with Strathmore in the
exploration, evaluation and, if justified, the development of mining of mineral
resources within the Property and to grant an exclusive option to Yellowcake to
acquire an undivided eighty percent (80%) interest in the Property on the terms
set out herein;

     D. The parties acknowledge that notwithstanding section 29.2 of the Option
and Joint Venture Agreement, a partnership was formed for United States tax
purposes and it is the intent of the parties to continue to have the Company
governed by Subchapter K of the Code.

     E. Strathmore and Yellowcake have agreed to form and operate a limited
liability company under the Delaware Limited Liability Company Act, (the “Act”)
to own the property and conduct the operations contemplated by Recitals B and C
of this Agreement.

     NOW THEREFORE, in consideration of the covenants and conditions contained
herein, Strathmore and Yellowcake agree as follows:

ARTICLE I
DEFINITIONS AND CROSS-REFERENCES

     1.1 Definitions. The terms defined in Exhibit A and elsewhere herein shall
have the defined meaning wherever used in this Agreement, including in Exhibits.

     1.2 Cross References. References to “Exhibits,” “Articles,” “Sections” and
“Subsections” refer to Exhibits, Articles, Sections and Subsections of this
Agreement. References to “Paragraphs” and “Subparagraphs” refer to paragraphs
and subparagraphs of the referenced Exhibits.

--------------------------------------------------------------------------------

ARTICLE II
NAME AND PURPOSES

     2.1 Formation. The Company will be duly organized pursuant to the Act and
the provisions of this Agreement as a Delaware limited liability company by the
filing of its Certificate of Formation (as defined in the Act) in the Office of
the Secretary of the State of Delaware.

     2.2 Name. The name of the Company is “Juniper Ridge LLC” and such other
name or names complying with the Act as the Manager shall determine. The Manager
shall accomplish any filings or registrations required by jurisdictions in which
the Company conducts its Business.

     2.3 Purposes. The Company is formed for the following purposes and no
others, and shall serve as the exclusive means by which each of the Members
accomplishes such purposes:

  (a)

To conduct Exploration within the Property,

        (b)

To evaluate the possible Development and Mining of the Property, and, if
justified, to engage in Development and Mining,

        (c)

To engage in Mining Operations on the Property, and

        (d)

To perform any other activity necessary, appropriate, or incidental to any of
the foregoing purposes.

     2.4 Limitation. Unless the Members otherwise agree in writing, the Business
of the Company shall be limited to the purposes described in Section 2.3, and
nothing in this Agreement shall be construed to enlarge such purposes.

     2.5 Registered Agent; Office. The name of the Company’s registered agent in
the State of Delaware is The Corporation Trust Company or such other person as
the Manager may select in compliance with the Act from time to time. The
registered office of the Company in the State of Delaware shall be located at
1209 Orange Street. Wilmington, New Castle County, Delaware 19801 or at any
other place within the State of Delaware at which The Corporation Trust Company
shall maintain an officer at which it acts as registered agent or such other
office as the members may unanimously agree. The principal office of the Company
shall be at 2420 Watt Court, Riverton, Wyoming, 82501, or any other location,
which the Management Committee shall unanimously agree.

ARTICLE III
CONTRIBUTIONS BY MEMBERS

     3.1 Member’s Initial Contributions.

  (a)

Strathmore, as its Initial Contribution, hereby contributes the Property
described in Appendix I to the capital of the Company.

2

--------------------------------------------------------------------------------


  (b)

Subject to Yellowcake’s resignation set forth in Section 3.2, Yellowcake, as its
Initial Contribution, shall contribute:

            (i)

Nine million (9,000,000) Yellowcake Shares;

            (ii)

Yellowcake shall contribute that part of its Initial Contribution of Five
Hundred Thousand Dollars ($500,000) to the Company as follows:

            (A)

One Hundred Thousand Dollars ($100,000) not later than five (5) business days of
the Effective Date;

            (B)

a further One Hundred Thousand Dollars ($100,000) not later than the first
anniversary of the Effective Date;

            (C)

a further One Hundred Thousand Dollars ($100,000) not later than the second
anniversary of the Effective Date;

            (D)

a further One Hundred Thousand Dollars ($100,000) not later than the third
anniversary of the Effective Date; and

            (E)

a further One Hundred Thousand Dollars ($100,000) not later than the fourth
anniversary of the Effective Date.

            (iii)

Yellowcake shall contribute that part of its Initial Contribution of Exploration
Costs totalling a minimum of Eight Million Dollars ($8,000,000) subject to
$500,000 per annum minimum expenditure to the Company as follows:

            (A)

Seven Hundred Sixty Four Thousand Five Hundred Eighteen Dollars ($764,518) not
later than May 1, 2008;

            (B)

a minimum of Three Hundred Thousand Dollars ($300,000) not later than September
1, 2008;

            (C)

a minimum of Five Hundred Thousand Dollars ($500,000) not later than December
31, 2009; and

            (D)

the balance of the Eight Million Dollars as agreed by the Parties based on the
availability of financing, but in any case not later than December 31, 2012.

            (c)

During the Option Period, Strathmore, its employees, agents and independent
contractors, will have the sole and exclusive right and option to:

3

--------------------------------------------------------------------------------


  (i)

do such prospecting, exploration, development, or other work on the Property and
there under as Strathmore may consider advisable;

        (ii)

bring upon and erect upon the Property such Assets as Strathmore may consider
advisable; and

        (iii)

remove from the Property and sell or otherwise dispose of Minerals, but limited
to the purposes of bulk testing and pilot plant operations.

     3.2 Failure to Make Initial Contribution. Yellowcake’s failure to make its
Initial Contribution in accordance with the provisions of this Article III, if
not cured within twenty (20) days after notice by Strathmore of such default,
shall be deemed to be a resignation of Yellowcake from the Company and the
termination of its membership in the Company. Yellowcake’s resignation shall be
effective upon such failure and lack of cure. Upon the occurrence of a
resignation and termination of membership under this Section 3.2, and except as
otherwise provided herein, Yellowcake shall have no further right, title or
interest in the Company or the Assets and it shall take such actions as are
necessary to ensure that all Assets are free and clear of any Encumbrances
arising by, through or under it, except for such Encumbrances to which the
Members may have agreed.

     3.3 Termination Prior to Operative Date. At any time prior to the Operative
Date, Yellowcake may terminate its participation in the Company, so long as it
is not in default of any of its obligations under this Agreement, by giving
thirty (30) days written notice to that effect to Strathmore and on receipt of
such notice by Strathmore, or if termination occurs pursuant to Section 3.2,
Yellowcake shall cease to be a member with no right, title, or interest in the
Company or the Assets, however, Yellowcake will:

  (a)

have the right and obligation to remove from the Property within six (6) months
of the effective date of termination, all equipment erected, installed or
brought upon the Property by or at the instance of Yellowcake, unless such
equipment was erected, installed or brought upon the Property in satisfaction of
Yellowcake’s obligations to contribute Exploration Costs as set out in
Subsection 3.1(b)(iii);

        (b)

pay for any Environmental Compliance, clean-up or remediation costs or
Environmental Liabilities which have been incurred or arise from Mining
Operations after December 31, 2007 up to the effective date of termination;

        (c)

quit claim any interest in the Property to Strathmore; and

        (d)

deliver to Strathmore all Business Information, technical information, surveys,
data, reports, and other documents relating to the Property.

4

--------------------------------------------------------------------------------

     3.4 Record Title. Title to the Assets shall be held by the Company. Each
Member has the right to receive, forthwith upon making demand to the Manager,
such documents as the Member may reasonably require to confirm the Assets and
the Ownership Interests.

ARTICLE IV
CAPITAL ACCOUNTS.

     4.1 Establishment and Maintenance of Capital Accounts.

  (a)

A separate Capital Account shall be established for each Member on the books of
the Company reflecting such Member’s capital contributions to the Company. Each
Member’s Capital Account shall be: (i) increased by any additional capital
contributions made by such Member to the Company pursuant to the terms of this
Agreement and such Member’s share of Net Gain and other items of income and gain
allocated to such Member pursuant to Section 4.2; (ii) decreased by such
Member’s share of Net Loss and other items of loss, deduction and expense
allocated to such Member pursuant to Section 4.2 and the aggregate amount of all
Distributable Cash distributed to such Member; and (iii) maintained in all
respects in accordance with section 704(b) of the Code and the Treasury
Regulations issued thereunder. Any references in this Agreement to the Capital
Account of a Member shall be deemed to refer to such Capital Account as the same
may be increased or decreased from time to time as set forth above.

        (b)

Negative Capital Accounts. Except as may be required by the Act or any other
applicable Law, no Member shall be required to pay to the Company or the other
Member any deficit or negative balance which may exist from time to time in such
Member’s capital account.

        (c)

Company Capital. No Member shall be paid interest on any capital contribution to
the Company or on such Member’s Capital Account, and no Member shall have any
right (i) to demand the return of such Member’s capital contribution or any
other distribution from the Company (whether upon resignation, withdrawal or
otherwise), except upon dissolution of the Company pursuant to Article XXI
hereof, or (ii) to cause a partition of the Company’s Assets.

        (d)

Capital Account Adjustment. If the Members so agree, upon the occurrence of an
event described in Treas. Reg. § 1.704-1(b)(2)(iv)(f)(5), the Capital Accounts
shall be restated in accordance with Treas. Reg. § 1.704-1(b)(2)(iv)(f) to
reflect the manner in which unrealized income, gain, loss or deduction inherent
in the assets of the Company (that has not been reflected in the Capital
Accounts previously) would be allocated between the Members if there were a
taxable disposition of such assets for their fair market values, as determined
in accordance with Section 4.1(a). For purposes of Section 4.1(a), a Member
shall be treated as contributing

5

--------------------------------------------------------------------------------


 

the portion of the book value of any property that is credited to the Member’s
Capital Account pursuant to the preceding sentence.

        (e)

Accounting for Distribution in Kind. For purposes of maintaining Capital
Accounts when Company property is distributed in kind: (a) the Company shall
treat such property as if it had been sold for its fair market value on the date
of distribution; (b) any difference between such fair market value and the
Company’s prior book value in such property for Capital Account purposes shall
constitute Net Gain or Net Loss, as the case may be, for the Allocation Period
ending on and including the date of such distribution and shall be allocated to
the Capital Accounts of the Members pursuant to Section 4.2; and (c) each
Member’s Capital Account shall be reduced by the fair market value of the
property distributed to such Member (net of any liabilities secured by such
distributed property that such Member is considered to assume or take subject to
under section 752 of the Code).

     4.2 Allocations of Net Gains and Net Losses.

  (a)

Except as otherwise provided in Section 4.2(b), Net Gains and Net Losses for
each Fiscal Year (or other Allocation Period) shall be allocated in a manner
such that the Capital Account of each Member, immediately after making such
allocation, and after taking into account actual distributions made during, or
with respect to, such Fiscal Year (or Allocation Period) is, as nearly as
possible, equal (proportionately) to the distributions that would be made to
such Member pursuant to Section 23.4(b) if the Company were dissolved, its
affairs wound up and its assets sold for cash equal to their book value, all
Company liabilities were satisfied (limited with respect to each nonrecourse
liability to the book value of the assets securing such liability) and the net
assets of the Company were distributed in accordance with Section 23.4(b) to the
Members immediately after making such allocation. Subject to the other
provisions of this Article IV, an allocation to a Member of a share of Net Gain
or Net Loss shall be treated as an allocation of the same share of each item of
income, gain, loss or deduction that is taken into account in computing Net Gain
or Net Loss. As used herein, references to “book value” are references to, in
the case of Book Property, the value of such Book Property as set forth in the
books of the Company, in accordance with the principles of Treasury Regulations
section 1.704-1(b)(2)(iv)(g) and, in the case of property other than Book
Property, the adjusted tax basis of such property.

          (b)

Special Allocations. Notwithstanding anything to the contrary in this agreement:

          (i)

Exploration Costs. Except to the extent otherwise restricted by Section 617 of
the Code and the Treasury Regulations promulgated thereunder, Yellowcake shall
be allocated tax deductions arising

6

--------------------------------------------------------------------------------


 

from Exploration Costs up to Eight Million Dollars ($8,000,000.00), but limited
by the capital contributions made by Yellowcake and as expended for qualifying
exploration activities.

        (ii)

Depletion Deductions. Deductions for depletion shall be allocated to the Members
in accordance with the criteria set forth in the Internal Revenue Code and
Treasury Regulations. The method for calculating depletion deductions shall be
determined under one of the two methods set forth in Treasury Regulation section
1.611-1. Once the amount of the depletion deduction has been determined at the
Company level, Yellowcake shall be allocated depletion deductions in an amount
not less than which would have been allocable to Yellowcake under any of the
permissible depletion methods if it held a direct ownership interest in the
Property.

        (iii)

Any non-recourse deduction (within the meaning of Treasury Regulation section
1.704-2(b)(1)) for an Allocation Period of the Company shall be allocated to the
Members in accordance with their respective Capital Accounts at the beginning of
such period. If there is a net decrease in the Company’s minimum gain (as
defined in Treasury Regulations section 1.704-2(d)) during a Fiscal Year of the
Company, then items of income and gain for such Fiscal Year (and, if necessary,
for subsequent periods) shall be allocated to the Members in the manner and to
the extent required by Treasury Regulations section 1.704-2(f). This clause is
intended to constitute a “minimum gain chargeback” as provided by Treasury
Regulations section 1.704-2(f), and this clause shall be construed accordingly.

        (iv)

Any partner nonrecourse deduction (within the meaning of Treasury Regulations
section 1.704-2(i)(2)) shall be allocated in the manner specified in Treasury
Regulations section 1.704-2(i)(1), and, subject to the exceptions set forth in
Treasury Regulations section 1.704-2(i)(4), if there is a net decrease in
partner nonrecourse debt minimum gain (within the meaning of Treasury
Regulations sections 1.704-2(i)(2) and 1.704-2(i)(3)) during a Fiscal Year
attributable to a partner nonrecourse debt (within the meaning of Treasury
Regulations section 1.704-2(b)(4)), then each Member with a share of partner
nonrecourse debt minimum gain attributable to such partner nonrecourse debt,
determined in accordance with Treasury Regulations section 1.704-2(i)(5), shall
be specially allocated items of income and gain for such Fiscal Year (and, if
necessary, for subsequent periods) in an amount equal to such Member’s share of
the net decrease in partner nonrecourse debt minimum gain for such period
attributable to such partner nonrecourse debt (which share of such net decrease
shall be determined under Treasury Regulations sections 1.704-2(i)(4) and

7

--------------------------------------------------------------------------------


 

1.704-2(g)(2)). This clause is intended to constitute a “chargeback of partner
nonrecourse debt minimum gain” as provided by Treasury Regulations section
1.704-2(i)(4), and this clause shall be construed accordingly.

        (v)

In the event that a Member unexpectedly receives any adjustment, allocation or
distribution described in Treasury Regulations sections 1.704-1(b)(2)(ii)(d)(4),
(5) or (6), items of Company income and gain (consisting of a pro rata portion
of each item of Company income, including gross income, and gain) shall be
specially allocated to such Member in the manner required by Treasury
Regulations section 1.704-1(b)(2)(ii)(d) to eliminate, to the extent required by
such regulation, the deficit in the Adjusted Capital Account of such Member as
quickly as possible. This clause is intended to constitute a “qualified income
offset” as provided by Treasury Regulations section 1.704-1(b)(2)(ii)(d), and
this clause shall be construed accordingly.

        (vi)

If the allocation of any item of income, gain, deduction or loss under this
Agreement (A) does not have substantial economic effect under Treasury
Regulations section 1.704-1(b)(2) and (B) is not in accordance with the Members’
interests in the Company within the meaning of Treasury Regulations section
1.704-1(b)(3), then such item shall be reallocated in such manner as (1) either
to have substantial economic effect or to be in accordance with the Members’
interests in the Company and (2) to result as nearly as possible in the
respective balances of the Capital Accounts that would have been obtained if
such item had instead been allocated under the provisions of this Agreement
without giving effect to the provisions of this clause (iv).

        (vii)

If any amount is allocated pursuant to clause (iii), (iv), (v) or (vi), of this
Section 4.2(b), then, notwithstanding anything to the contrary in this Agreement
(but subject to the provisions of clauses (iii), (iv), (v) or (vi) of this
Section 4.2(b)), income, gain, deduction and loss, or items thereof, thereafter
shall be allocated in such manner and to such extent as may be necessary so
that, after such allocation, the respective balances of the Capital Accounts as
nearly as possible shall equal the balances that would have been obtained if the
amount allocated pursuant to such clause (iii), (iv), (v) or (vi) and the amount
allocated pursuant to this clause (vii) instead had been allocated under the
provisions of this Agreement without giving effect to the provisions of such
clause (iii), (iv), (v) or (vi) or this clause (vii).

8

--------------------------------------------------------------------------------

     4.3 Allocation of Taxable Income and Loss.

  (a)

Except as otherwise provided in this Section 4.3, the taxable income or loss of
the Company (and items thereof) for any Allocation Period shall be allocated
among the Members in proportion to and in the same manner as Net Gain, Net Loss
and separate items of income, gain, loss and deduction are allocated among the
Members for Capital Account purposes pursuant to the provisions of Section 4.2.
Except as otherwise provided in this Section 4.3, the allocable share of a
Member for tax purposes in each specified item of income, gain, deduction and
loss of the Company comprising Net Gain, Net Loss or an item allocated pursuant
to Section 4.2 shall be the same as such Member’s allocable share of Net Gain,
Net Loss or the corresponding item for such Fiscal Period.

        (b)

In accordance with sections 704(b) and 704(c) of the Code and applicable
Treasury Regulations, including Treasury Regulations section 1.704- 1(b)(4)(i),
items of income, gain, deduction and loss with respect to any Book Property of
the Company shall, solely for tax purposes, be allocated among the Members so as
to take account of any variation between the adjusted basis of the Book Property
to the Company for federal income tax purposes and its book value. In making
allocations pursuant to this Section 4.3(b), Company shall apply the “remedial”
method provided by Treasury Regulations section 1.704-3(d).

        (c)

To the extent of any recapture income resulting from the sale or other taxable
disposition of assets of the Company, the amount of any gain from such
disposition allocated to a Member (or a successor in interest) for federal
income tax purposes pursuant to the above provisions shall be deemed to be
recapture income to the extent that such Member has been allocated or has
claimed any deduction directly or indirectly giving rise to the treatment of
such gain as recapture income.

        (d)

The items of income, gain, deduction and loss for tax purposes allocated to the
Members pursuant to this Section 4.3 shall not be reflected in the Members’
Capital Accounts.

        (e)

Pursuant to Treasury Regulations section 1.752-3(a)(3), the Members hereby agree
to allocate excess nonrecourse liabilities of the Company in accordance with
their respective Ownership Interests.

     4.4 Allocations to Transferred Interests. Income, gains, losses, deductions
and expenditures allocated to an Ownership Interest that is Transferred during a
Fiscal Year shall be allocated to each Person who was the holder of such
Ownership Interest during such Fiscal Year in a manner which takes into account
the varying interests of the Members in the Company during such Fiscal Year,
including by an allocation in proportion to the number of days that each such
holder was recognized as the owner of such Ownership Interest during such Fiscal
Year or by an interim closing of the books, or in any other manner permitted by
section 706 of the Code,

9

--------------------------------------------------------------------------------

as determined by the transferee and the transferor in their sole discretion;
provided that any expenses incurred by the Company in allocating such items
shall be borne by the transferee and the transferor.

ARTICLE V
DISTRIBUTIONS

     5.1 General. The Company shall make distributions to its Members as
provided in this Article V; provided that the Company shall not make a
distribution to any Member on account of such Member’s Ownership Interest if
such distribution would violate Section 18 607 of the Act or other Law.

     5.2 Distributions. Unless the Members agree otherwise, the Yellowcake
Shares shall be distributed to Strathmore within twenty-four months of the
Effective Date. Further, up to One Hundred Thousand Dollars ($100,000) per year,
but no more than Five Hundred Thousand Dollars ($500,000) over five (5) years
may be distributed to Strathmore, with the first One Hundred Thousand Dollars
($100,000) being distributable on the first anniversary of the Effective Date;
the second One Hundred Thousand Dollars ($100,000) being distributable on the
second year anniversary of the Effective Date; the third One Hundred Thousand
Dollars ($100,000) being distributable on the third anniversary of the Effective
Date; the fourth One Hundred Thousand Dollars ($100,000) being distributable on
the fourth anniversary of the Effective Date; and the fifth One Hundred Thousand
Dollars ($100,000) being distributable on the fifth anniversary of the Effective
Date; however, up to the Operative Date, no additional distributions shall be
made to Members. After the Operative Date, distributions shall be made in
accordance with Article XX.

     5.3 Distributions Upon Dissolution. Distributions upon dissolution of the
Company shall be as provided in Article XXIII.

ARTICLE VI
INTERESTS OF MEMBERS

     6.1 Initial Ownership Interests. Provided that Yellowcake is not in default
of obligations under Section 3.1, when Yellowcake has contributed to the Company
the sum of Four Million Dollars ($4,000,000) of the Eight Million Dollars
($8,000,000) in Exploration Costs referred to in Section 3.1(b)(iii), Yellowcake
shall possess a forty percent (40%) Ownership Interest in the Company. When
Yellowcake has contributed to the Company, the additional Four Million Dollars
($4,000,000) in Exploration Costs referred to in Section 3.1(b)(iii), for a
total of Eight Million Dollars ($8,000,000) in Exploration Costs, Yellowcake
shall possess an additional forty percent (40%) Ownership Interest, for a total
of an eighty percent (80%) Ownership Interest in the Company. No Ownership
Interest in the Company shall vest in Yellowcake until the first Four Million
Dollars ($4,000,000) of Exploration Costs have been contributed by Yellowcake.

     After the contribution of the Exploration Costs, the Members shall have the
following Ownership Interests:

10

--------------------------------------------------------------------------------


  Member: Ownership Interest   Yellowcake 80%   Strathmore 20%

During the Option Period, the Manager will keep the Property in good standing,
free and clear of all Encumbrances resulting from its activities.

     6.2 Changes in Ownership Interests. The Ownership Interests shall be
eliminated or changed as follows: (a) upon Transfer by a Member of all, or any
portion thereof, of the Member’s Ownership Interest in accordance with this
Agreement; or (b) upon acquisition by either Strathmore or Yellowcake of part or
all of the Ownership Interest of the other, however arising.

     6.3 Documentation of Adjustments to Ownership Interests. Each Member’s
Ownership Interest and related Capital Account balance shall be shown in the
accounting records of the Company and any adjustments thereto shall be made
monthly. The Schedule of Members attached hereto shall be amended from
time-to-time to reflect such changes.

ARTICLE VII
OBLIGATIONS OF STRATHMORE DURING THE OPTION PERIOD

     7.1 Act as Manager. During the Option Period Strathmore shall be the
Manager of the Company and will be responsible for all administration,
exploration, development and field operations with respect to the exploration
and development of the Property.

     7.2 Obligations of Strathmore. During the Option Period Strathmore shall:

  (a)

maintain in good standing those mineral claims comprising the Property by the
doing and filing of assessment work or the making of payments in lieu thereof,
by the payment of taxes and rentals, and the performance of all other actions
which may be necessary in that regard and in order to keep such mineral claims
free and clear of all liens and other charges arising from Strathmore’s
activities thereon except those at the time contested in good faith by
Strathmore;

        (b)

permit Yellowcake, or its representative duly authorized in writing, to visit
and inspect the Property at all reasonable times and intervals and Business
Information obtained by Strathmore as a result of its operations thereon,
provided always that Yellowcake or its representative will abide by the rules
and regulations laid down by Strathmore relating to matters of safety and
efficiency in its operations;

        (c)

furnish Yellowcake with monthly progress reports and with a final report within
sixty (60) days following the conclusion of each Program. The final report will
show the Mining Operations performed and the results obtained and will be
accompanied by a statement of Costs and copies of

11

--------------------------------------------------------------------------------


 

pertinent plans, assay maps, diamond drill records and other factual engineering
data;

        (d)

do all work, and ensure that all work performed by Strathmore’s contractors on
the Property is done in a good and workmanlike fashion and in accordance with
all applicable laws, regulations, orders and ordinances of any governmental
authority;

        (e)

indemnify and save Yellowcake harmless in respect of any and all costs, claims,
liabilities and expenses arising out of the negligent performance by Strathmore
of its activities on the Property;

        (f)

indemnify and save Yellowcake harmless in respect of any and all costs, claims,
liabilities and expenses arising out of Mining Operations which were not
approved by the Management Committee in accordance with the terms of this
Agreement;

        (g)

permit Yellowcake, at its own expense, reasonable access to the results of the
work done on the Property; and

        (h)

deliver to Yellowcake, forthwith upon receipt thereof, copies of all reports,
maps, assay results and other technical data compiled by or prepared at the
direction of Strathmore with respect to the Property, as well as regular reports
as to the expenditures of the Exploration Costs made by Strathmore.

12

--------------------------------------------------------------------------------

ARTICLE VIII
RELATIONSHIP OF THE MEMBERS

     8.1 Limitation on Authority of Members. No Member is an agent of the
Company solely by virtue of being a Member, and no Member has authority to act
for the Company solely by virtue of being a Member. This Section 8.1 supersedes
any authority granted to the Members pursuant to the Act. Any Member that takes
any action or binds the Company in violation of this Section 8.1 shall be solely
responsible for any loss and expense incurred by the Company as a result of the
unauthorized action and shall indemnify and hold the Company harmless with
respect to the loss or expense.

     8.2 Accounting Principles. The Company’s accounting principles are set
forth in attached Exhibit B.

     8.3 Federal Tax Elections and Allocations. The Company shall be treated as
a partnership for federal income tax purposes, and no Member shall take any
action to alter such treatment. The Company shall make the following elections
for purposes of all partnership income tax returns: (i) to use the accrual
method of accounting; (ii) pursuant to the provisions of section 706(b)(1) of
the Code, to use as its taxable year the year ending December 31, and in
connection therewith, Strathmore represents that its taxable year is the year
ending December 31 and Yellowcake represents that its taxable year is the year
ending July 31; (iii) unless the Members unanimously agree otherwise, to deduct
currently all development expenses to the extent possible under section 616 of
the Code; (iv) unless the Members unanimously agree otherwise, to compute the
allowance for depreciation in respect of all depreciable Assets using the
maximum accelerated tax depreciation method and the shortest life permissible
or, at the election of the Manager, using the units of production method of
depreciation; (v) to treat advance royalties as deductions from gross income for
the year paid or accrued to the extent permitted by law; (vi) to adjust the
basis of property of the Company under section 754 of the Code at the request of
either Member; (vii) to amortize over the shortest permissible period all
organizational expenditures and business start-up expenses under sections 195
and 709 of the Code; (viii) any other election required or permitted to be made
by the Company under the Code or any state tax law shall be made as determined
by the Management Committee; and (ix) each Member shall elect under section
617(a) of the Code to deduct currently all exploration expenses. Each Member
reserves the right to capitalize its share of development and/or exploration
expenses of the Company in accordance with section 59(e) of the Code, provided
that a Member’s election to capitalize all or any portion of such expenses shall
not affect the Member’s Capital Account.

     8.4 State Income Tax. To the extent permissible under applicable law, the
relationship of the Members shall be treated for state income tax purposes in
the same manner as it is for federal income tax purposes.

     8.5 Tax Returns. An accounting firm mutually agreed upon by the Members
shall be selected to prepare and file the tax returns required to be filed by or
with respect to the Company.

     8.6 Other Business Opportunities. Except as expressly provided in this
Agreement, and except for any activities involving the Area of Common Interest,
each Member shall have

13

--------------------------------------------------------------------------------

the right independently to engage in and receive full benefits from any
independent business activities or operations, whether or not competitive with
the Company, without consulting with, or obligation to, the other Member or the
Company. The doctrines of “corporate opportunity” or “business opportunity”
shall not be applied to the Business nor to any other activity or operation of
any Member. No Member shall have any obligation to the Company or any other
Member with respect to any opportunity to acquire any property outside the
Property or the Area of Interest at any time, or within the Property or Area of
Interest after the termination of the Company. Unless otherwise agreed in
writing, neither the Manager nor any Member shall have any obligation to mill,
beneficiate or otherwise treat any Products in any facility owned or controlled
by the Manager or such Member.

     8.7 Royalty. The Members agree to enter into the Royalty Agreement attached
hereto at Exhibit C, whereby Yellowcake shall pay Strathmore the Royalty, as
defined in Exhibit C.

     8.8 Conoco Files.

  (a)

Other than as set forth in this Section 8.8, any and all rights of Yellowcake in
the Conoco Files, and all obligations of Strathmore to provide the Conoco Files
to Yellowcake, are hereby terminated.

        (b)

In addition to any other amounts paid by Yellowcake in respect of the Conoco
Files, Yellowcake shall pay Strathmore an aggregate amount of $88,881.41 in
respect of fees incurred by Strathmore arising from the evaluation by qualified
mining and geological consultants of the Conoco Files. Yellowcake shall have no
further payment obligation to Strathmore with respect to the Conoco files other
than the amount referred to in this Section 8.8(b).

        (c)

Yellowcake agrees not to disclose any information relating to the Conoco Files
to any third party or use any of the information relating to the Conoco Files
for Yellowcake’s benefit.

        (d)

Yellowcake agrees to promptly return to Strathmore the Conoco Files, including
any information received or generated in connection with the Conoco Files,
without retaining copies thereof.

     8.9 Insurance. The Company shall obtain insurance as described in the
attached Exhibit D.

     8.10 Waiver of Rights to Partition or Other Division of Assets. The Members
hereby waive and release all rights of partition, or of sale in lieu thereof, or
other division of Assets, including any such rights provided by Law.

     8.11 Bankruptcy of a Member. If a Member is not a debtor-in-possession,
such Member shall cease to have any power as a Member or Manager or any voting
rights or rights of approval hereunder upon bankruptcy, insolvency, dissolution
or assignment for the benefit of creditors of such Member, and its successor
upon the occurrence of any such event shall have

14

--------------------------------------------------------------------------------

only the rights, powers and privileges of a transferee enumerated in Section
10.2 and shall be liable for all obligations of the Member under this Agreement.
In no event, however, shall a personal representative or successor become a
substitute Member unless the requirements of Section 10.2 are satisfied. Any
bankruptcy, insolvency, dissolution or assignment for the benefit of creditors
with respect to any direct or indirect parent company of the Manager shall not
affect the Manager’s rights hereunder; provided that if such parent becomes
subject to a bankruptcy, insolvency, dissolution or assignment for the benefit
of creditors which materially impairs the ability of the Manager to perform its
obligations hereunder or results in withdrawal of any material Permit or any
additional condition being placed on any Permit which materially adversely
affects the ability of the Company to conduct Mining Operations at the Property,
the non-Manager Members shall have the right to replace the Manager in
accordance with Section 12.3.

     8.12 No Certificate. The Company shall not issue certificates representing
Ownership Interests in the Company.

     8.13 Disposition of Production. Neither Member shall have any obligation to
account to the other Member for, nor have any interest or right of participation
in any profits or proceeds nor have any obligation to share in any losses from,
futures contracts, forward sales, trading in puts, calls, options or any similar
hedging, price protection or marketing mechanism employed by a Member with
respect to its proportionate share of any Products produced or to be produced
from the Properties.

     8.14 Limitation of Liability. The Members shall not be required to make any
contribution to the capital of the Company except as otherwise provided in this
Agreement, nor shall the Members in their capacity as Members or Manager be
bound by, or liable for, any debt, liability or obligation of the Company
whether arising in contract, tort, or otherwise, except as expressly provided by
this Agreement. The Members shall be under no obligation to restore a deficit
Capital Account upon the dissolution of the Company or the liquidation of any of
their Ownership Interests.

     8.15 Indemnities. The Company may, and shall have the power to, indemnify
and hold harmless any Member or Manager or other person from and against any and
all claims and demands whatsoever arising from or related to the Business, the
Company or a Member’s membership in the Company.

     8.16 No Third Party Beneficiary Rights. This Agreement shall be construed
to benefit the Members and their respective successors and permitted assigns
only, and shall not be construed to create third party beneficiary rights in any
other party or in any governmental organization or agency.

     8.17 Costs. Except as otherwise provided in this Agreement, the Parties
will bear all Costs and all liabilities, including Environmental Liabilities,
arising under this Agreement (related to the Property only) in proportion to
their respective Ownership Interests.

     8.18 Use of Member’s Name. No Member will, except when required by this
Agreement or by any Law, by-law, ordinance, rule, order or regulation, use,
suffer or permit to

15

--------------------------------------------------------------------------------

be used, directly or indirectly, the name of any other Member for any purpose
related to the Property or this Agreement.

     8.19 Public Filing of this Agreement. This Agreement, or a memorandum of
this Agreement, will, upon the written request of any Member, be recorded in the
office of any governmental agency so requested, in order to give notice to third
Parties of the respective interests of the Members in the Company and this
Agreement and the Company’s interest in the Property. Each Member hereby
covenants and agrees with the requesting Member to execute such documents as may
be necessary to perfect such recording.

ARTICLE IX
REPRESENTATIONS AND WARRANTIES

     9.1 Representations of Parties. Each Party represents and warrants to the
other Party hereto that:

  (a)

it is a company duly incorporated, organized and validly subsisting under the
laws of its incorporating jurisdiction;

        (b)

it has full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to or contemplated by this
Agreement;

        (c)

neither the execution and delivery of this Agreement nor any of the Agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a Party;

        (d)

the execution and delivery of this Agreement and the Agreements contemplated
hereby will not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto or of its organizational documents.

     9.2 Additional Representations of Strathmore. Strathmore represents and
warrants to Yellowcake that:

  (a)

Prior to the transfer of the Property to the Company, Strathmore was the legal
and beneficial holder of one hundred percent (100%) of the undivided interest in
the Property;

        (b)

the Property is free and clear of Encumbrances, and is in good standing under
the mining laws of the State of Wyoming and the United States of America;

        (c)

to the best of the knowledge of Strathmore, all of the mineral claims comprising
the Property have been located in accordance with the mining

16

--------------------------------------------------------------------------------


 

laws of the State of Wyoming and the United States of America, and in accordance
with local customs, rules and regulations; and

        (d)

there is no litigation, proceeding or investigation pending or threatened
against Strathmore with respect to the Property, nor does Strathmore know, or
have any grounds to know after due enquiry, of any basis for any litigation,
proceeding or investigation which would affect the Property.

     9.3 Additional Representation of Yellowcake.

  (a)

William Tafuri has cancelled fifty-six million (56,000,000) restricted affiliate
shares in the capital stock of Yellowcake.

     9.4 The representations, warranties and covenants hereinbefore set out are
conditions on which the Parties have relied in entering into this Agreement and
will survive the acquisition of any interest in the Property by Yellowcake and
each Party will indemnify and save the other harmless from all loss, damage,
cause, actions and suits arising out of or in connection with any breach of any
representation, warranty, covenant, agreement or condition made by them and
contained in this Agreement.

ARTICLE X
TRANSFER OF INTEREST; PREEMPTIVE RIGHT

     10.1 General. A Member shall not have the right to Transfer to a third
party its Ownership Interest, or any beneficial interest therein, except as
provided in this Article X. Any purported or attempted Transfer not complying
with this Article X shall be void.

     10.2 Limitations on Free Transferability. Any Transfer by either Member
under Section 10.1 shall be subject to the following limitations:

  (a)

Neither Member shall Transfer any beneficial interest in the Company (including,
but not limited to, any royalty, profits, or other interest in the Products)
except in conjunction with the Transfer of part or all of its Ownership
Interest;

        (b)

No transferee of all or any part of a Member’s Ownership Interest shall have the
rights of a Member unless and until the transferring Member has provided to the
other Member notice of the Transfer, and, except as provided in Subsection
10.2(f), the transferee, as of the effective date of the Transfer, has committed
in writing to assume and be bound by this Agreement to the same extent as the
transferring Member;

        (c)

Neither Member, without the consent of the other Member, shall make a Transfer
that shall violate any Law, or result in the cancellation of any permits,
licenses, or other similar authorization;

17

--------------------------------------------------------------------------------


  (d)

No Transfer permitted by this Article shall relieve the transferring Member of
any liability of such transferring Member under this Agreement, whether accruing
before or after such Transfer;

        (e)

Any Member that makes a Transfer that shall cause termination of the tax
partnership established by Section 8.3 shall indemnify the other Member for,
from and against any and all loss, cost, expense, damage, liability or claim
therefore arising from the Transfer, including without limitation any increase
in taxes, interest and penalties or decrease in credits caused by such
termination and any tax on indemnification proceeds received by the indemnified
Member.

        (f)

If the Transfer is the grant of an Encumbrance on an Ownership Interest to
secure a loan or other indebtedness of either Member in a bona fide transaction,
other than a transaction approved unanimously by the Management Committee or
Project Financing approved by the Management Committee, such Encumbrance shall
be granted only in connection with such Member’s financing payment or
performance of that Member’s obligations under this Agreement and shall be
subject to the terms of this Agreement and the rights and interests of the other
Member hereunder. Any such Encumbrance shall be further subject to the condition
that the holder of such Encumbrance (“Chargee”) first enters into a written
agreement with the other Member in form satisfactory to the other Member, acting
reasonably, binding upon the Chargee, to the effect that: (i) the Chargee shall
not enter into possession or institute any proceedings for foreclosure or
partition of the encumbering Member’s Ownership Interest and that such
Encumbrance shall be subject to the provisions of this Agreement; (ii) the
Chargee’s remedies under the Encumbrance shall be limited to the sale of the
whole (but only of the whole) of the encumbering Member’s Ownership Interest to
the other Member, or, failing such a sale, at a public auction to be held at
least sixty (60) days after prior notice to the other Member, such sale to be
subject to the purchaser entering into a written agreement with the other Member
whereby such purchaser assumes all obligations of the encumbering Member under
the terms of this Agreement. The price of any preemptive sale to the other
Member shall be the remaining principal amount of the loan plus accrued interest
and related expenses, and such preemptive sale shall occur within sixty (60)
days of the Chargee’s notice to the other Member of its intent to sell the
encumbering Member’s Ownership Interest. Failure of a sale to the other Member
to close by the end of such period, unless failure is caused by the encumbering
Member or by the Chargee, shall permit the Chargee to sell the encumbering
Member’s Ownership Interest at a public sale; and (iii) the charge shall be
subordinate to any then-existing debt, including Project Financing previously
approved by the Management Committee, encumbering the transferring Member’s
Ownership Interest.

18

--------------------------------------------------------------------------------

     10.3 Preemptive Right. Any Transfer by either Member under Section 10.1 and
any Transfer by an Affiliate in Control of either Member shall be subject to a
preemptive right of the other Member. The preemptive rights shall be exercised
as follows:

  (a)

If a Member wishes to transfer its Ownership Interest, or any portion thereof,
the transferring Member (hereinafter in this paragraph referred to as the
“Transferor Member”) shall first offer (“Offer”) such interest in writing to the
non-transferring Member (hereinafter in this paragraph referred to as the
“Transferee Member”).

        (b)

If within ninety (90) days of the receipt of the Offer, the Transferee Member
notifies the Transferor Member in writing that it will accept the same, the
Transferor Member will be bound to sell such interest to the Transferee Member
(subject as hereinafter provided with respect to price) on the terms and
conditions of the Offer. The Transferee Member will in such case pay to the
Transferor Member, against receipt of an absolute transfer of clear and
unencumbered title to the interest of the Transferor Member being sold, the
total purchase price which it specified in its notice to the Transferor Member
and such amount will be credited to the amount determined following arbitration
of the cash equivalent or any non-cash consideration.

        (c)

If the Transferee Member fails to notify the Transferor Member before expiration
of the time limited therefor that it will purchase the interest offered, the
Transferor Member may sell and transfer such interest to a third party purchaser
provided that the transfer price and terms and conditions of the sale will be
the same as the Offer.

Failure of a Member’s Affiliate to comply with this Section shall be a breach by
such Member of this Agreement. The preemptive right does not apply to
Strathmore’s Royalty described in Section 8.7 and Exhibit C.

     10.4 Surrender of Interest. Any Member not in default under this Agreement
may, at any time upon notice, surrender its entire Ownership Interest and
Capital Account to the other Member(s) by giving those Members notice of
surrender. The notice of surrender will:

  (a)

indicate a date for surrender not less than three (3) months after the date on
which the notice is given; and

          (b)

contain an undertaking that the surrendering Member will:

          (i)

satisfy its Proportionate Share, based on its then Ownership Interest, of all
obligations and liabilities which arose at any time prior to the date of
surrender;

          (ii)

if the Manager has not included in Mine Costs the costs of continuing
obligations as set out in Section 18.4, pay on the date of surrender its
reasonably estimated Proportionate Share, based on

19

--------------------------------------------------------------------------------


 

the surrendering Member’s then Ownership Interest, of the Costs of
rehabilitating the Mine site and of reclamation based on the Mining Operations
completed as at the date of surrender; and

        (iii)

will hold in confidence, for a period of two years from the date of surrender,
all information and data which it acquired pursuant to this Agreement.

     Upon the surrender of its entire Ownership Interest as contemplated in this
Section 10.4 and upon delivery of a release in writing, in form acceptable to
counsel for the Manager, releasing the other Member from all claims and demands
hereunder, the surrendering Member will be relieved of all obligations or
liabilities hereunder except for those which arose or accrued or were accruing
due on or before the date of the surrender. A Member to whom a notice of
surrender has been given as contemplated in this Section 10.4 may elect, by
notice within ninety (90) days to the Member which first gave the notice to
accept the surrender, in which case paragraph 10.4 will apply and that Member
shall join in the surrender. If all of the Members join in the surrender the
Company will be terminated in accordance with Article XXIII.

ARTICLE XI
MANAGEMENT COMMITTEE

     11.1 Organization and Composition. The Members hereby establish a
Management Committee to determine overall policies, objectives, procedures,
methods and actions under this Agreement and to make all decisions in respect of
Mining Operations. The Management Committee shall consist of one representative
appointed by Yellowcake and one representative appointed by Strathmore. Each
Member may appoint one alternate to act in the absence of a regular
representative. Any alternate so acting shall be deemed a representative.
Appointments by a Member shall be made or changed by notice to the other
Members.

     11.2 Meetings. The Manager will call a Management Committee meeting at
least once every three months, and, in any event within fourteen (14) days of
being requested to do so by any representative.

     11.3 Notice. The Manager will give notice, specifying the time and place
of, and the agenda for, the meeting to all representatives at least seven (7)
days before the time appointed for the meeting. The Management Committee will
determine the location of the meetings of the Management Committee having regard
to balance of convenience of all representative. Each agenda for a meeting will
include the consideration and approval of the minutes of the immediately
preceding meeting of the Management Committee.

     11.4 Waiver of Notice. Notice of a meeting will not be required if
representatives of all of the Parties are present and unanimously agree upon the
agenda.

     11.5 Quorum. A quorum for any Management Committee meeting will be present
if a representative of each of the Members holding an Ownership Interest is
present. If a quorum is present at the meeting, the Management Committee will be
competent to exercise all of the authorities, powers and discretions herein
bestowed upon it hereunder. If a Management Committee meeting is terminated and
rescheduled because of a lack of quorum, the Management

20

--------------------------------------------------------------------------------

Committee will be able to transact any business at the re-scheduled meeting even
if a quorum is not present at the commencement of the rescheduled meeting, A
representative may attend and vote at a meeting of the Management Committee by
telephone conference call in which each representative may hear, and be heard
by, the other representatives.

     11.6 Decisions. Subject to Section 11.7 the Management Committee will
decide every question submitted to it by consensus, however in the event
consensus is not possible, the question will be determined by a vote with each
representative being entitled to cast that number of votes which is equal to its
Member’s Proportionate Share. Other than as is expressly set out herein to the
contrary, the Management Committee will make decisions by Simple Majority.

     11.7 Decisions Requiring Unanimous Consent. Notwithstanding anything else
in this Agreement, the following decisions of the Management Committee shall
require approval of one hundred percent (100%) of the votes cast at a duly
called meeting:

  (a)

any cessation of operations of any Mine for a period exceeding ten (10) days;

        (b)

any recommencement of operations after a cessation of a Mine contemplated in (a)
above;

        (c)

disposition of any Assets which have a value in excess of One million Dollars
($1,000,000);

        (d)

the disposition of the Yellowcake Shares, or any portion thereof, except that
Strathmore may unilaterally demand distribution of the Yellowcake Shares to
Strathmore at any time;

        (e)

incurring any liability or obligation not in the ordinary course and not
approved in a Program and Budget that exceeds $500,000; or

        (f)

settling any law suit or insurance claim.

21

--------------------------------------------------------------------------------

     11.8 Chair. The representative and alternate representative of the Manager
will be the chair and secretary, respectively, of the Management Committee
meeting.

     11.9 Duties of Secretary of Management Committee. The secretary of the
Management Committee meeting will take minutes of Management Committee meetings
and circulate copies thereof to each representative within a reasonable time
following the termination of the meeting, and in any event no later than the
time of delivery of the notice of the next following meeting of the Management
Committee.

     11.10 Action Without Meeting. Whenever the vote of representatives is
required to be taken in connection with any Company action, the meeting and vote
may be dispensed with if all of the representatives who would be entitled to
vote if such meeting were held, shall consent in writing to such action being
taken. When the written consent has been signed by all representatives, the
written consent shall have the same effect as a unanimous vote.

     11.11 Binding Effect. Management Committee decisions made in accordance
with this Agreement will be binding upon all of the Parties.

     11.12 Expenses. Each Party will bear the expenses incurred by its
representative and alternate representative in attending meetings of the
Management Committee.

     11.13 Amendments. The Management Committee may, by agreement of the
representatives of all the Members, establish such other rules of procedure, not
inconsistent with this Agreement, as the Management Committee deems fit.

ARTICLE XII
MANAGER

     12.1 Appointment. Strathmore shall act as the Manager until Yellowcake’s
vested Ownership Interest is equal to eighty percent (80%). Once Yellowcake’s
vested Ownership Interest equals eighty percent (80%), the Manager will be
selected by the Management Committee as set forth in Section 11.6.

     12.2 Rights, Duties and Status of Manager. Subject to the terms and
provisions of this Agreement, the Manager shall have the following status,
rights and duties.

  (a)

The Manager in its operations hereunder will be deemed to be an independent
contractor. The Manager will not act or hold itself out as agent for any of the
Members nor make any commitments on behalf of any of the Members unless
specifically permitted by this Agreement or directed in writing by a Member.

        (b)

Subject to any specific provision of this Agreement and subject to it having the
right to reject any direction on reasonable grounds by virtue of its status as
an independent contractor, the Manager will perform its duties hereunder in
accordance with the directions of the Management Committee and in accordance
with this Agreement.

22

--------------------------------------------------------------------------------


  (c)

The Manager will manage and carry out Mining Operations substantially in
accordance with Programs, Feasibility Reports, Operating Plans, Mine Maintenance
Plans and Mine Closure Plans adopted by the Management Committee and in
connection therewith will, in advance if reasonably possible, notify the
Management Committee of any change in Mining Operations which the Manager
considers material and if it is not reasonably possible, the Manager will notify
the Management Committee so soon thereafter as is reasonably possible.

          (d)

The Manager will have the sole and exclusive right and authority to manage and
carry out all Mining Operations in accordance herewith and to incur the Costs
required for that purpose. In so doing the Manager will:

          (i)

comply with the provisions of all agreements or instruments of title under which
the Property or Assets are held;

          (ii)

obtain all work permits, environmental approvals, insurances required to carry
out exploration and development programs,

          (iii)

maintain the Property’s mineral leases and rights in good standing,

          (iv)

pay all Costs properly incurred promptly as and when due;

          (v)

keep the Property, Assets and Yellowcake Shares free of all liens and
encumbrances (other than those, if any, in effect on the Effective Date, those
the creation of which is permitted pursuant to this Agreement, or builder’s or
mechanic’s liens) arising out of the Mining Operations and, in the event of any
lien being filed as aforesaid, proceed with diligence to contest or discharge
the same;

          (vi)

with the approval of the Management Committee prosecute claims and, where a
defense is available, defend litigation arising out of the Mining Operations,
provided that any Participant may join in the prosecution or defense at its own
expense;

          (vii)

subject to Section 19.5, perform such assessment work or make payments in lieu
thereof and pay such rentals, taxes or other payments and do all such other
things as may be necessary to maintain the Property in good standing, including,
without limiting generality, staking and re-staking mining claims, and applying
for licenses, leases, grants, concessions, permits, patents and other rights to
and interests in the Minerals;

          (viii)

maintain books of account in accordance with the Accounting Procedure, provided
that the judgment of the Manager as to matters related to the accounting, for
which provision is not made in the Accounting Procedure, will govern if the
Manager’s

23

--------------------------------------------------------------------------------


 

accounting practices are in accordance with accounting principles generally
accepted in the mining industry in Canada;

        (ix)

perform its duties and obligations hereunder in a sound and workmanlike manner,
in accordance with sound mining and engineering practices and other practices
customary in the United States mining industry, and in substantial compliance
with all applicable federal, state, county and municipal laws, by-laws,
ordinances, rules and regulations and this Agreement;

        (x)

In addition to the reports prepared and delivered during the Exploration Period
in accordance with Section 7.2(c), during the Construction Period and during the
implementation of an Operating Plan the Manager will provide monthly progress
reports to the Participants, which report will include information on any
changes or developments affecting the Mine that the Manager considers are
material; and

        (xi)

have such additional duties and obligations as the Management Committee may from
time to time determine.

     12.3 Resignation and Removal of Manager.

  (a)

Resignation. The Member acting as Manager may resign as Manager on at least
ninety (90) days’ notice to all Members.

            (b)

Removal. The Management Committee may, by Special Majority remove the Manager,
effective the date designated by the Management Committee if:

            (i)

The Member acting as Manager makes an assignment for the benefit of its
creditors, or consents to the appointment of a receiver for all or substantially
all of its property, or files a petition in bankruptcy or is adjudicated
bankrupt or insolvent; or

            (ii)

a court order is entered without that Member’s consent:

            (A)

appointing a receiver or trustee for all or substantially all of its property;
or

            (B)

approving a petition in bankruptcy or for a reorganization pursuant to the
applicable bankruptcy legislation or for any other judicial modification or
alteration of the rights of creditors; or

            (iii)

the Manager is in default under this Agreement and fails to cure such default,
or to commence bona fide curative measures, within

24

--------------------------------------------------------------------------------


 

 

thirty (30) days of receiving notice of the default from a non- Manager;        
  (iv)

the Manager fails to meet any of its obligations pursuant to Section 12.2; or

          (v)

the Manager undergoes a change in Control.

          (c)

Effect of Resignation or Removal. If the Manager resigns or is removed, the
Management Committee will thereupon select another Member to become the Manager
effective the date established by the Management Committee. The new Manager will
assume all of the rights, duties, liabilities and status of the previous Manager
as provided in this Agreement. The new Manager will have no obligation to hire
any employees of the former Manager resulting from this change of Manager. Upon
ceasing to be Manager, the former Manager will forthwith deliver to the new
Manager books, records, and other property both real and personal which it
prepared or maintained in its capacity as Manager. If the Manager resigns or is
removed and no other Member consents to act as Manager, the Company will be
terminated and the Member which was the Manager may, if it consents to act,
continue to act as Manager to effect the termination and the other Members will
be obligated to fund their respective Proportionate Shares of the Costs
incurred.

12.4 Liability and Indemnification of the Manager

  (a)

Subject to Subsection 12.4(b), the Company will indemnify and save the Manager
harmless from and against any loss, liability, claim, demand, damage, expense,
injury or death(including, without limiting the generality of the foregoing,
legal fees) resulting from any acts or omissions of the Manager or its officers,
employees or agents.

          (b)

Notwithstanding Subsection 12.4(a), the Manager will not be indemnified nor held
harmless by any of the Members for any loss, liability, claim, damage, expense,
injury or death, (including, without limiting the generality of the foregoing,
legal fees) resulting from the negligence or willful misconduct of the Manager
or its officers, employees or agents. An act or omission of the Manager or its
officers, employees or agents done or omitted to be done:

          (i)

at the direction of, or with the concurrence of, the Management Committee; or

          (ii)

unilaterally and in good faith by the Manager to protect life or property

         

will be deemed not to be negligence or willful misconduct.

25

--------------------------------------------------------------------------------


  (c)

The obligation of each Member to indemnify and save the Manager harmless
pursuant to Subsection 12.4(a) will be in accordance with its Proportionate
Share at the date that the loss, liability, claim, demand, damage, expense,
injury or death occurred or arose.

        (d)

The Manager will not be liable to any other Member nor will any Member be liable
to the Manager in contract, tort or otherwise for special or consequential
damages, including, without limiting the generality of the foregoing, loss of
profits or revenues.

     12.5 Payments to Manager. The Manager may charge the Company ten percent
(10%) of Costs in return for its overhead functions which are not charged
directly. The Manager’s fee charged on Exploration Costs paid by Yellowcake,
will also be considered part of Yellowcake’s expenditure commitments referred to
in Subsection 3.1(b) .

     12.6 Transactions with Affiliates. If the Manager engages Affiliates to
provide services hereunder, it shall do so on terms generally no less favorable
than would be the case in arm’s-length transactions with unrelated parties.

ARTICLE XIII
EXPLORATION PROGRAMS

     13.1 Programs. The Manager will prepare draft Programs for consideration by
the Management Committee, and approval by Yellowcake. Unless otherwise agreed to
by the Management Committee, each Program will cover a calendar quarter. The
draft Program will contain a statement in reasonable detail of the proposed
Mining Operations, estimates of all Exploration Costs to be incurred and an
estimate of the time when they will be incurred, and will be delivered to
Yellowcake by no later than sixty (60) days prior to the period to which the
draft Program relates. Each draft Program will be accompanied by such reports
and data as are reasonably necessary for each Party to evaluate and assess the
results from the Program for the then current year and, to the extent not
previously delivered, from earlier Programs.

     13.2 Approval of Program. Yellowcake will review the draft Program prepared
by the Manager, and no later than thirty (30) days after receiving a draft
Program, either reject the Program or approve the Program. In the event the
Program is rejected the Manager will prepare an alternate Program mutually
acceptable to the Manager and Yellowcake.

     13.3 Program Funding. Once the Program is adopted by Yellowcake, Yellowcake
will fund the Program with the Exploration Costs Yellowcake is obligated to make
pursuant to Subsection 3.1(b) . The Manager will be entitled to an allowance for
a Cost overrun of twenty-five percent (25%) in addition to any budgeted
Exploration Costs and any Costs so incurred will be deemed to be included in the
Program, as adopted.

     13.4 Invoices. The Manager shall invoice Yellowcake:

  (a)

no more frequently than monthly, the Exploration Costs incurred and paid by the
Manager in carrying out a Program; or

26

--------------------------------------------------------------------------------


  (b)

sixty (60) days in advance of requirements, estimated to be incurred and paid by
the Manager in carrying out a Program.

Each invoice will be signed by a financial officer of the Manager. Yellowcake
shall pay to the Manager the amount invoiced within thirty (30) days of receipt
of the invoice.

     13.5 Suspension of Program. Unless otherwise directed by the Management
Committee, the Manager may suspend or terminate prematurely any Program when the
Manager, in good faith, considers that conditions are not suitable for the
proper continuation or completion of the Program or the results obtained to that
time eliminate or substantially impair the technical rationale on which the
Program was based. If the Manager suspends or prematurely terminates a Program
pursuant to this Section, any funds advanced by Yellowcake for that Program in
excess of the Exploration Costs incurred prior to the suspension or premature
termination, and such funds will be refunded within sixty (60) days of the
suspension or premature termination. Unless approved by Yellowcake, the Manager
will be exclusively liable for the payment of all Costs incurred in excess of
one hundred and twenty-five percent (125%) of any budgeted Exploration Costs.

     13.6 Excess Exploration Costs. In the event Exploration Costs in excess of
those required to be contributed by Yellowcake, are required to bring the
Property to the stage of the Feasibility Report (i.e. after the Operative Date),
Exploration Costs will be shared pro-rata in proportion to each Member’s
respective interests in the Company, and approval, funding and other decisions
relating to such Programs, will be in accordance with the provisions of Article
XIII.

ARTICLE XIV
FEASIBILITY REPORT

     14.1 Preparation of Feasibility Report. Except as provided in Section 14.3,
a Feasibility Report will only be prepared with the approval of:

  (a)

Yellowcake if it will be funding the Feasibility Report as part of the
Exploration Costs, before the Operative Date, or

        (b)

the Management Committee, after the Operative Date. After the Operative Date,
the costs for the Feasibility Report will be shared in accordance with each
Members Proportionate Share.

     14.2 Duty to Provide Information. The Manager shall provide copies of the
completed Feasibility Report to each of the Members forthwith upon receipt,
together with copies of all of the latest Business Information, including
technical data and information generated or received by the Manager from any
Programs which is not contained in the Feasibility Report.

     14.3 Independent Preparation of Feasibility Report. Notwithstanding the
provisions of Section 14.1, if a Member (the “Proponent”) is of the view that a
Feasibility Report should be prepared, such Member will give notice thereof to
the Manager and the Manager will call a Management Committee meeting to consider
the matter. If the Management Committee

27

--------------------------------------------------------------------------------

fails to approve the preparation of the Feasibility Report supported by the
Proponent, the Proponent may, either alone or with other parties, at its or
their sole cost, prepare a Feasibility Report. If such Feasibility Report
indicates that production from the Property would be profitable to the
Proponent, the Proponent will deliver the Feasibility Report to the Manager who
will then call a Management Committee meeting to consider the Proponent’s
Feasibility Report. If the Management Committee adopts the Feasibility Report it
will become a Feasibility Report for all purposes, and the non-contributing
Member may either pay the Proponent an amount equal to one hundred and fifty
percent (150%) of their respective proportionate costs of the preparation of the
Feasibility Report, or will suffer reduction of their respective Ownership
Interests pursuant to Section 15.4.

ARTICLE XV
ELECTION TO PARTICIPATE AND CONTRIBUTIONS TO CONSTRUCTION COSTS

     15.1 Payment of Construction Costs. Each Member with an Ownership Interest
may, within six (6) months of the receipt of the Feasibility Report together
with an estimate of Construction Costs, give the Manager notice committing to
contribute its Proportionate Share of Construction Costs to the Company. If
after six (6) months from the delivery of the Feasibility Report, a Member has
either provided the Manager with notice that it will not contribute Construction
Costs to the Company, or has not provided any notice at all (hereinafter
referred to as the “Departing Participant”), the other Member (the “Remaining
Participant”) shall be entitled to commence construction and development, in
which case it shall be obligated to purchase, and the Departing Participant
shall be obligated to sell, the Departing Participant’s Ownership Interest, for
fair market value, as determined by the procedure set forth in Section 15.3.

     15.2 Operative Date Ownership Interest. On the Operative Date, the Members’
respective Ownership Interests and Costs contributed will be deemed to be as
follows:

  Deemed Costs up to Operative Date Interest       Yellowcake $9,000,000 80%
Strathmore $2,250,000 20%

     15.3 Fair Market Value of Departing Participant’s Ownership Interest. The
fair market value of the Ownership Interest of the Departing Participant shall
be determined by a panel of two qualified independent investment banking firms
one of which shall be retained by the Departing Participant and one of which
shall be retained by the Remaining Participant. Each independent investment
banking firm shall submit their determination of fair market value within ninety
(90) days from their date of retention. If the higher determination is not more
than one hundred and ten percent (110%) of the lower determination, the Fair
Market Value shall be the average of the two determinations. If the higher
determination is greater than one hundred and ten percent (110%) of the lower
determination, the two independent investment banking firms shall appoint a
third independent banking firm whose determination of the fair market value of
the Departing Participant’s Ownership Interest shall be the fair market value.
The Remaining Participant shall pay the Departing Participant the fair market
value for the Departing Participant’s Ownership Interest within ninety (90) days
from the date the evaluation, or such other date as agreed to between the
parties, and the Departing Participant will transfer all of its

28

--------------------------------------------------------------------------------

legal and beneficial title to the Property and Assets upon such payment. For
purposes of determining the amount to be paid to the Departing Participant, if
the Departing Participant is Yellowcake, the value of the Yellowcake Shares,
plus the amount up to Five Hundred Thousand Dollars ($500,000) that has not been
distributed to Strathmore pursuant to Section 5.2, shall be deducted from the
Fair Market Value of Yellowcake’s Ownership Interest. If the Departing
Participant is Strathmore, the amount up to Five Hundred Thousand Dollars
($500,000) that has not been distributed to Strathmore pursuant to Section 5.2,
shall be added to the Fair Market Value of Strathmore’s Ownership Interest and
the Company shall distribute to Strathmore the Yellowcake Shares.

     15.4 Adjustment of Ownership Interest. If after the Members elect to
contribute their Proportionate Share of the Construction Costs, a Member fails
to do so for any reason, the Ownership Interest of each Participant will be
increased and that of each non-Participant will be decreased as Construction
Costs are incurred so that the Ownership Interest of each Member at all times is
that percentage which is equivalent to

  (a)

the sum of (i) its Deemed Costs up to the Operative Date and (ii) its
contribution to Construction Costs;

       

divided by

        (b)

the sum of (i) the Deemed Costs of Yellowcake and Strathmore, and (ii) the total
Construction Costs of all Members;

       

multiplied by

        (c)

One Hundred (100).

Then, at the Completion Date, each non-Participant will be deemed to have
assigned and conveyed its Ownership Interest to the remaining Participants, if
more than one then in proportion to their respective Ownership Interests.

     15.5 Minimum Ownership Interest Requirement. If the effect of the
application of Section 15.4 reduces any Member’s Ownership Interest to ten
percent (10%) or less, that Member will forfeit its entire Ownership Interest to
the remaining Participants and will instead be granted a three percent (3%)
Royalty calculated in accordance with Exhibit C.

     15.6 Implementation of Feasibility Report. Once the Members elect to
contribute their Proportionate Share of the Construction Costs, the Participants
will diligently proceed with bringing a Mine into production in substantial
conformity with the Feasibility Report. If the Participants fail to commence the
implementation of the Feasibility Report within twelve (12) months of
Construction Costs being fully committed,(for reasons other than general
economic conditions in the mining industry), any Member which forfeited the
right to contribute to Construction Costs pursuant to Section 15.1 will have the
right, exercisable in the thirty (30) days following the expiration of such
twelve (12) month period, to reacquire from the remaining Participants not less
than all of its Ownership Interest as last held, by paying its Proportionate
Share of Construction Costs incurred to the end of such twelve (12) month period
(together with

29

--------------------------------------------------------------------------------

interest at the Prime Rate, plus two percent (2%)) to the remaining Participants
in proportion to their respective Ownership Interests.

     15.7 During the twelve (12) month period referred to in Section 15.6,
neither the Manager nor any Participant will be obliged to provide any
non-Participant with the results of any work carried out on the Property, the
Participants’ sole obligation during such period being to provide any
non-Participant, on the written request of such non-Participant made only once
during the said twelve (12) months, with a summary of the nature of the work
carried out and the total Costs thereof.

ARTICLE XVI
CONSTRUCTION PERIOD

     16.1 Construction. Subject to Section 16.5, the Management Committee will
cause the Manager to, and the Manager will, proceed with Construction with all
reasonable dispatch after a Notice of Election to Contribute has been given.
Construction will be substantially in the accordance with the Feasibility
Report, subject to the right of the Management Committee to cause such other
reasonable variations in Construction to be made as the Management Committee,
deems necessary and advisable.

     16.2 Programs. The Manager will prepare draft Programs for consideration by
the Management Committee, and approval by Yellowcake. Unless otherwise agreed to
by the Management Committee, each Program will cover a calendar year. The draft
Program will contain a statement in reasonable detail of the proposed Mining
Operations, estimates of all Construction Costs to be incurred and an estimate
of the time when they will be incurred, and will be delivered to each
Participant by no later than sixty (60) days prior to the period to which the
draft Program relates. Each draft Program will be accompanied by such reports
and data as are reasonably necessary for each Member to evaluate and assess the
results from the Program for the then current year and, to the extent not
previously delivered, from earlier Programs.

  (a)

The Management Committee will review the draft Program prepared and, if it
agrees, adopt the Program with such modifications, if any, as the Management
Committee deems necessary. The Manager will be entitled to an allowance for a
Cost overrun of twenty five percent (25%) in addition to any budgeted
Construction Costs and any Costs so incurred will be deemed to be included in
the Program, as adopted.

     16.3 Funding of Construction. Once the Program is adopted by the Members,
the Members will fund the Program in accordance with their pro-rata interests in
the Company. If any Member elects not to contribute to a Program, it will have
its Ownership Interest diluted in the manner contemplated in Sections 15.4 and
15.5.

     16.4 Invoices. The Manager will be entitled to invoice the Parties:

  (a)

no more frequently than monthly, the Exploration Costs incurred and paid by the
Manager in carrying out a Program; or

30

--------------------------------------------------------------------------------


  (b)

not more than sixty (60) days in advance of requirements, estimated to be
incurred and paid by the Manager in carrying out a Program.

Each invoice will be signed by a financial officer of the Manager. The Parties
will pay to the Manager the amount invoiced within thirty (30) days of receipt
of the invoice.

     16.5 Suspension or Termination for Unfavorable Conditions. Unless otherwise
directed by the Management Committee, the Manager may suspend or terminate
prematurely any Program when the Manager, in good faith, considers that
conditions are not suitable for the proper continuation or completion of the
Program or the results obtained to that time eliminate or substantially impair
the technical rationale on which the Program was based.

  (a)

If the Manager suspends or prematurely terminates a Program pursuant to Section
16.6, any funds advanced by Yellowcake for that Program in excess of the
Construction Costs incurred prior to the suspension or premature termination,
and such funds will be refunded within sixty (60) days of the suspension or
premature termination. Unless approved by Yellowcake, the Manager will be
exclusively liable for the payment of all Costs incurred in excess of one
hundred and twenty-five (125%) of any budgeted Construction Costs.

     16.6 Failure to Pay Invoice. If any Member, after having committed to
contribute pursuant to Section 16.3, fails to pay an invoice within the thirty
(30) day period referred to in Section 16.4 the Manager may by notice demand
payment. If no payment is made within the period of thirty (30) days next
succeeding the receipt of the demand notice, that Member shall be deemed to have
forfeited its right to contribute to any further Costs under this Agreement and
it shall be deemed to have elected not to contribute to each Program
subsequently conducted and accordingly, shall have its Ownership Interest
reduced in the manner contemplated in Sections 15.4.

     16.7 Refund. The Manager shall expend all monies advanced by a Member
rateably with the advances of the other Members. If the Manager suspends or
prematurely terminates a Program, any funds advanced by a Member in excess of
that Member’s Proportionate Share of Construction Costs incurred prior to the
suspension or premature termination shall be refunded within sixty (60) days of
the suspension or premature termination. Unless approved unanimously by the
Management Committee, the Manager shall be exclusively liable for the payment of
all Costs incurred in excess of one hundred and twenty-five percent (125%) of
any budgeted Construction Costs.

     16.8 Right to Re-contribute. If any Program is altered, suspended or
terminated prematurely so that the Construction Costs incurred on that Program
as altered, suspended or terminated are less than eighty percent (80%) of the
Construction Costs set out in the adopted Program, any Member which elected not
to contribute to that Program shall be given notice of the alteration,
suspension or termination by the Manager and shall be entitled to contribute its
Proportionate Share of the Construction Costs incurred on that Program by
payment thereof to the Manager within thirty (30) days after receipt of the
notice, but shall not be entitled to review the results of the Program until it
has made full payment. If payment is not made by that

31

--------------------------------------------------------------------------------

Member within the thirty (30) days aforesaid it shall forfeit its right to
contribute to that Program without a demand for payment being required to be
made thereafter by the Management Committee. If payment is made by that Member
within the thirty (30) days as aforesaid, the Manager shall distribute the
payment to the original participating Members pro rata according to their
respective contributions to the Program, and shall deliver to the new
participating Member copies, of all data previously delivered to the other
Participants with respect to that Program

     16.9 Failure to Submit Program. If the Manager fails to submit a draft
Program or a revised Program for a period of six (6) months from the date the
last Program expired, the following shall apply:

  (a)

the Manager shall not be entitled to submit a draft Program or revised Program
for the subject period;

        (b)

any participating Member other than the Manager, whose Interest is not less than
twenty percent (20%) may, within fifteen (15) days following the date by which
the Manager’s draft Program or revised Program was due, submit a draft Program
(the “Non-Manager’s Program”) for the subject period for consideration by the
Management Committee;

        (c)

the Management Committee shall review the Non-Manager’s Program and, if it deems
fit, adopt the Non-Manager’s Program with such modifications, if any, as the
Management Committee deems necessary; the adopted Program shall then be
submitted to the Members pursuant to Section 16.2;

        (d)

if the Manager is a Member and elects to contribute to the Non-Manager’s
Program, it shall remain as the Manager for the duration of the Non- Manager’s
Program;

        (e)

if the Manager is a Member and elects not to contribute to the Non- Manager’s
Program, it shall cease to be the Manager for the duration of the Non-Manager’s
Program, and the Management Committee shall appoint another Member as Manager;
and

        (f)

following the completion of the Non-Manager’s Program the former Manager shall,
subject to the provisions of Sections 12.1, automatically become the Manager.

ARTICLE XVII
FINANCING OF MINE COSTS

     17.1 Contribution of Mine Costs. The contributions of the Members toward
the Mine Costs will be individually and separately provided.

     17.2 Financing Mine Costs. Any Member may pledge, mortgage, charge or
otherwise encumber its Ownership Interest in order to secure and borrow funds to
be used by that Member for the sole purpose of enabling it to finance its
participation under this Agreement or in order to

32

--------------------------------------------------------------------------------

secure by way of floating charge as a part of the general corporate assets of
that Member’s borrowings for its general corporate purposes, provided that the
pledgee, mortgagee, holder of the charge or encumbrance (in this Section 17.2
called the “Chargee”) will hold the same subject to the provisions of this
Agreement and that if the Chargee realizes upon any of its security it will
comply with this Agreement. The Agreement between the Member hereto, as
borrower, and the Chargee will contain specific provisions to the same effect as
the provisions of this Section.

ARTICLE XVIII
OPERATION OF THE MINE

     18.1 Mining Operations on Calendar Year. Commencing on the Completion Date,
all Mining Operations will be planned and conducted and all estimates, reports
and statements will be prepared and made on the basis of a calendar year.

     18.2 Operating Plan. With the exception of the year in which the Completion
Date occurs, an Operating Plan for each calendar year will be submitted by the
Manager to the Members not later than November 1st in the year immediately
preceding the calendar year to which the Operating Plan relates. Each Operating
Plan will contain the following:

  (a)

a description of the proposed Mining Operations;

        (b)

a detailed estimate of all Mine Costs plus a reasonable allowance for
contingencies;

        (c)

an estimate of the quantity and quality of the ore to be mined and the
concentrates or metals or other products and by-products to be produced; and

        (d)

such other facts as may be necessary to reasonably illustrate the results
intended to be achieved by the Operating Plan.

Upon request of any participating Member participating in the operation of the
Mine (in this Article called “Participant”), the Manager will meet with that
Participant to discuss the Operating Plan and will provide such additional or
supplemental information as that Participant may reasonably require with respect
thereto.

     18.3 Adoption of Operating Plan. The Management Committee will adopt each
Operating Plan, with such changes as it deems necessary, by November 30 in the
year immediately preceding the calendar year to which the Operating Plan
relates; provided, however, that the Management Committee, by Special Majority,
may from time to time and any time amend any Operating Plan.

     18.4 Satisfaction of Continuing obligations. The Manager will include in
the estimate of Mine Costs referred to in Subsection 18.2(b) hereof the
establishment of a trust or escrow fund providing for the reasonably estimated
costs of satisfying continuing obligations that may remain after the permanent
termination of Mining Operations, in excess of amounts actually expended. Such
continuing obligations are or will be incurred as a result of the operation of
the Company and will include such things as monitoring, stabilization,
reclamation

33

--------------------------------------------------------------------------------

or restoration obligations, severance and other employee benefit costs and all
other obligations incurred or imposed as a result the operation of the Company
which continue or arise after the permanent termination of Mining Operations,
this Agreement and the Company and settlement of all accounts. The payment of
such continuing obligations will be made on the basis of units of production,
and will be in amounts reasonably estimated to provide over the lifetime of
proven and probable reserves funds adequate to pay for such reclamation and long
term care and monitoring. The Participants will contribute to the trust or
escrow fund cash (or provide letters of credit or other forms of security
readily convertible to cash in form approved by the Management Committee). The
amount contributed from time to time for the satisfaction of such continuing
obligations will be classified as Costs hereunder but will be segregated into a
separate account.

     18.5 Invoices. The Manager may invoice each Participant, from time to time,
for that Participant’s Proportionate Share of Operating Costs incurred to the
date of the invoice, or at the beginning of each month for an advance equal to
that Participant’s Proportionate Share of the estimated cash disbursements to be
made during the month. Each Participant will pay its Proportionate Share of the
Operating Costs or the estimated cash disbursements aforesaid to the Manager
within thirty (30) days after receipt of the invoice. If the payment or advance
requested is not so made, the amount of the payment or advance will bear
interest calculated monthly not in advance from the thirtieth (30th) day after
the date of receipt of the invoice thereof by that Participant at a rate
equivalent to the weighted average Prime Rate for the month plus 2% until paid.
The Manager will have a lien on each Participant’s Interest in order to secure
that payment or advance together with interest which has accrued thereon.

     18.6 Failure to Pay Invoice. If any Participant fails to pay an invoice
contemplated in Section 18.5 within the thirty (30) day period aforesaid, the
Manager may, by notice, demand payment. If no payment is made within thirty (30)
days of the Manager’s demand notice, the Manager may, without limiting its other
rights at law, enforce the lien created by Section 18.5 by taking possession of
all or any part of that Participant’s Ownership Interest. The Manager may sell
and dispose of the Ownership Interest which it has so taken into its possession
by:

  (a)

first offering that Ownership Interest to the other Participants, if more than
one then in proportion to the respective Ownership Interests of the Participants
who wish to accept that offer, for that price which is the fair market value
stated in the lower of two appraisals obtained by the Manager from independent,
well recognized appraisers competent in the appraisal of mining properties; and

        (b)

if the Participants have not purchased all or part of that Ownership Interest as
aforesaid, then by selling the balance, if any, either in whole or in part or in
separate parcels at public auction or by private tender (the Participants being
entitled to bid) at a time and on whatever terms the Manager will arrange,
having first given notice to the defaulting Participant of the time and place of
the sale.

As a condition of the sale as contemplated in Subsection 18.6(b), the purchaser
will agree to be bound by this Agreement and, prior to acquiring the Ownership
Interest, will deliver notice to

34

--------------------------------------------------------------------------------

that effect to the Members, in form acceptable to the Manager. The proceeds of
the sale will be applied by the Manager in payment of the amount due from the
defaulting Participant and interest as aforesaid, and the balance remaining, if
any, will be paid to the defaulting Participant after deducting reasonable costs
of the sale. Any sale or disposal made as aforesaid will be a perpetual bar both
at law and in equity by the defaulting Participant and its successors and
assigns against all other Participants.

ARTICLE XIX
AREA OF COMMON INTEREST

     19.1 Requirement to Provide Notice of Acquisition. If at any time during
the term of the Company any Member or the Affiliate of any Member (in this
Section only called in each case the “Acquiring Party”) stakes or otherwise
acquires, directly or indirectly, any right to or interest in any mining claim,
license, lease, grant, concession, permit, patent, or other mineral property
located wholly or partly within the Area of Common Interest, the Acquiring Party
will forthwith give notice to the other Member of that staking or acquisition,
the total cost thereof and all details in the possession of that Member with
respect to the details of the acquisition, the nature of the property and the
known mineralization.

     19.2 Election Relating to Area of Common Interest. The Management Committee
(the representative of the Acquiring Party not being entitled to vote with
respect thereto) may, within thirty (30) days of receipt of the Acquiring
Party’s notice, elect, by notice to the Acquiring Party, to require that the
mineral properties and the right or interest acquired be included in and
thereafter form part of the Property for all purposes of this Agreement.

     19.3 Reimbursement of Costs. If the election aforesaid is made, all the
other Members will reimburse the Acquiring Party for that portion of the cost of
acquisition which is equivalent to their respective Ownership Interests.

35

--------------------------------------------------------------------------------

     19.4 Failure to Make Election. If the Management Committee does not make
the election aforesaid within that period of thirty (30) days, the right or
interest acquired will not form part of the Property and the Acquiring Party
will be solely entitled thereto.

     19.5 Surrender. Notwithstanding Subsection 12.2(d)(vii), the Manager will
be entitled, at any time and from time to time to surrender all or any part of
the Property or to permit the same to lapse, but only upon first either
obtaining the unanimous consent of the Management Committee, or giving sixty
(60) days notice of its intention to do so to the other Members. In this latter
event, the Members, other than the Manager, will be entitled to receive from the
Manager, on request prior to the date of the surrender or lapse, pro rata in
accordance with their respective Ownership Interests, a conveyance of that
portion of the Property intended for surrender or lapse, together with copies of
any plans, assay maps, all drill records and factual engineering data in the
Manager’s possession and relevant thereto. Any part of the Property so acquired
will cease to be subject to this Agreement and will not be subject to Section
19.2. Any part of the Property which has not been so acquired by any of the
Members will remain subject to Section 19.2.

ARTICLE XX
DISTRIBUTION IN KIND

     20.1 Distributions. It is expressly intended that, the business of the
Company hereto will be limited to the efficient production of Minerals from the
Property and related activities, and that each of the Members will be entitled
to use, dispose of or otherwise deal with its Proportionate Share of Minerals as
it sees fit. Each Participant will take in kind, f.o.b. truck or railcar on the
Property, and separately dispose of its Proportionate Share of the Minerals
produced from the Mine. From the time of delivery, each Participant will have
ownership of and title to its Proportionate Share of Minerals separate from, and
not as tenant in common with, the other Participants, and will bear all risk of
loss of Minerals. Extra costs and expenses incurred by reason of the
Participants taking in kind and making separate dispositions will be paid by
each Participant directly and not through the Manager or Management Committee.

     20.2 Facilities Maintained by Members. Each Participant will construct,
operate and maintain, all at its own cost and expense, any and all facilities
which may be necessary to receive and store and dispose of its Proportionate
Share of the Minerals at the rate the same are produced.

     20.3 Duty of Manager with Respect to Minerals. If a Participant has not
made the necessary arrangements to take in kind and store its share of
production as aforesaid the Manager will, at the sole cost and risk of that
Participant store, in any location where it will not interfere with Mining
Operations, the production owned by that Participant. The Manager and the other
Members will be under no responsibility with respect thereto. All of the Costs
involved in arranging and providing storage will be billed directly to, and be
the sole responsibility of the Participant whose share of production is so
stored. The Manager’s charges for such assistance and any other related matters
will be billed directly to and be the sole responsibility of the Participant.
All such billings will be subject to the provisions of Sections 18.5 and 18.6
hereof.

36

--------------------------------------------------------------------------------

     20.4 If the Yellowcake Shares are to be distributed, they shall be
distributed in-kind to Strathmore.

ARTICLE XXI
PROPERTIES

     21.1 Production Royalties, Taxes and Other Payments Based on Production.
All required payments of production royalties, taxes based on production of
Products, and other payments out of production to private parties and
governmental entities, shall be determined and made by the Company in a timely
manner and otherwise in accordance with applicable laws and agreements. The
Manager shall furnish to the Members evidence of timely payment for all such
required payments. In the event the Company fails to make any such required
payment, any Member shall have the right to make such payment and shall thereby
become subrogated to the rights of such third party; provided, however, that the
making of any such payment on behalf of the Company shall not constitute
acceptance by the paying Member of any liability to such third party for the
underlying obligation.

     21.2 Surrender of Properties. Notwithstanding Subsection 12.2(d)(vii) the
Manager will be entitled, at any time and from time to time to surrender all or
any part of the Property or to permit the same to lapse, but only upon first
either obtaining the unanimous consent of the Management Committee, or giving
sixty (60) days notice of its intention to do so to the other Member. In this
latter event, the Member, other than the Manager, will be entitled to receive
from the Manager, on request prior to the date of the surrender or lapse, pro
rata in accordance with their respective Ownership Interests, a conveyance of
that portion of the Property intended for surrender or lapse, together with and
Business Information, including copies of any plans, assay maps, all drill
records and factual engineering data in the Manager’s possession and relevant
thereto. Any part of the Property so acquired will cease to be subject to this
Agreement and will not be subject to Section 21.2. Any part of the Property
which has not been so acquired by any of the Members will remain subject to
Section 21.2.

ARTICLE XXII
TERMINATION OF MINING OPERATIONS

     22.1 Suspension of Mining Operations. The Manager may, at any time
subsequent to the Completion Date, on at least thirty (30) days notice to all
Participants, recommend that the Management Committee approve that the Mining
Operations be suspended. The Manager’s recommendation will include a plan and
budget (in this Article XXII called the “Mine Maintenance Plan”), in reasonable
detail, of the activities to be performed to maintain the Assets and Property
during the period of suspension and the Costs to be incurred. The Management
Committee may, by Special Majority, at any time subsequent to the Completion
Date, cause the Manager to suspend Mining Operations in accordance with the
Manager’s recommendation with such changes to the Mine Maintenance Plan as the
Management Committee deems necessary. The Participants will be committed to
contribute their Proportionate Share of the Costs incurred in connection with
the Mine Maintenance Plan. The Management Committee, by Special Majority, may
cause Mining Operations to be resumed at any time.

37

--------------------------------------------------------------------------------

     22.2 Termination of Mining. The Manager may, at any time following a period
of at least ninety (90) days during which Mining Operations have been suspended,
upon at least thirty (30) days notice to all Participants, or in the events
described in Section 22.1, recommend that the Management Committee approve the
permanent termination of Mining Operations. The Manager’s recommendation will
include a plan and budget (in this Article XXII called the “Mine Closure Plan”),
in reasonable detail, of the activities to be performed to close the Mine and
reclaim and rehabilitate the Property, as required by applicable law, regulation
or contract by reason of this Agreement. The Management Committee may, by
unanimous approval of the representatives of all Participants, approve the
Manager’s recommendation with such changes to the Mine Closure Plan as the
Management Committee deems necessary.

     22.3 Effect of Mine Closure Plan. If the Management Committee approves the
Manager’s recommendation as aforesaid, it will cause the Manager to:

  (a)

implement the Mine Closure Plan, whereupon the Participants will be committed to
pay, in proportion to their respective Interests, such Costs as may be required
to implement that Mine Closure Plan;

        (b)

remove and dispose of such Assets as may reasonably be removed and disposed of
profitably and such other Assets as the Manager may be required to remove
pursuant to applicable Environmental and mining laws;

        (c)

sell, abandon or otherwise dispose of the Assets and the Property for the best
price reasonably obtainable; and

        (d)

dissolve the Company in accordance with Article XXIII.

     22.4 If the Management Committee does not approve the Manager’s
recommendation contemplated in Section 22.2, the Manager will maintain Mining
Operations in accordance with the Mine Maintenance Plan as pursuant to Section
22.1.

ARTICLE XXIII
TERM AND DISSOLUTION

     23.1 Term. Unless earlier terminated pursuant to this Agreement or by
agreement of all Members, the term of the Company shall be perpetual.
Termination of this Agreement will not, however, relieve any Party from any
obligations theretofore accrued but unsatisfied, nor from its obligations with
respect to rehabilitation of the Mine site and reclamation.

     23.2 Events of Dissolution. The Company shall be dissolved upon the
occurrence of any of the following:

  (a)

upon the unanimous written agreement of the Members;

        (b)

upon an event otherwise set forth in this Agreement; or

        (c)

as otherwise provided by the Act.

38

--------------------------------------------------------------------------------

     23.3 Resignation. A Member may elect to resign from the Company by giving
Notice to the other Members of the effective date of resignation, which shall be
thirty (30) days after the date of the Notice.

  (a)

Except as provided in Subsection 23.3(b), upon resignation by a Member, the
resigning Member shall be deemed to have transferred to the remaining Members,
in proportion to their respective Ownership Interests, all of its Ownership
Interest, including all of its interest in the Assets and its Capital Account,
without cost and free and clear of all Encumbrances arising by, through or under
such resigning Member, except those described in Appendix I, if any, and those
to which the Members have unanimously agreed. The resigning Member shall execute
and deliver all instruments as may be necessary in the reasonable judgment of
the other Members to affect the transfer of its interests in the Company and the
Assets to the other Members. If within a sixty (60) day period all Members elect
to withdraw, then the Company shall instead be deemed to have been terminated by
the written agreement of the Members pursuant to Section 23.3(b).

        (b)

If Strathmore elects to resign as a Member of the Company, the Yellowcake Shares
and Five Hundred Thousand Dollars ($500,000), to the extent not previously
distributed pursuant to Section 5.2, shall be distributed to Strathmore prior to
the events of Subsection 23.3(a) taking place.

     23.4 Disposition of Assets on Dissolution. Promptly after dissolution under
Section 23.2(b) or Section 21.2, the Manager shall take all action necessary to
wind up the activities of the Company, in accordance with the following steps:

  (a)

First, payment, or the making of reasonable provision for payment, of all of the
debts, liabilities and obligations of the Company (including all expenses
incurred in liquidation) including the establishment of such adequate reserves
for the payment and discharge of all debts, liabilities and obligations of the
Company, including contingent, conditional or unmatured liabilities, in such
amount and for such term as the liquidator(s) may reasonably determine; and

        (b)

Second, any remaining proceeds of liquidation, and any assets that are to be
distributed in kind, shall be distributed to the Members as promptly as
practicable, but in any event within the time required by Treasury Regulations
Section 1.704 1(b)(2)(ii)(b)(2), in accordance with their respective Ownership
Interests; provided, that Strathmore shall receive up to Five Hundred Thousand
Dollars ($500,000) to the extent not previously distributed to Strathmore
pursuant to Section 5.2 and the Yellowcake Shares before the remaining assets of
the Company are distributed to the Members in accordance with their Ownership
Interests.

39

--------------------------------------------------------------------------------


  (c)

Except for the distribution of the Yellowcake Shares to Strathmore which shall
be in-kind, the distribution of cash, cash equivalents and other property to a
Member in accordance with the provisions of this Section 23.6 shall constitute a
complete return to the Member of its capital contributions to the Company and a
complete distribution to the Member of its interest in the Company and all the
Company’s property, and shall constitute a compromise to which all Members have
consented within the meaning of the Act. All reasonable costs and expenses
incurred in connection with the dissolution of the Company shall be expenses
chargeable to the Business Account.

     23.5 Filing of Certificate of Cancellation. Upon completion of the winding
up of the affairs of the Company, the Manager shall promptly file a Certificate
of Cancellation with the Office of the Secretary of State of the State of
Delaware. If the Manager has not caused the dissolution of the Company, whether
voluntarily or involuntarily, then a person selected by a majority vote of the
remaining Members to wind up the affairs of the Company shall file the
Certificate of Cancellation.

     23.6 Right to Data After Dissolution. After dissolution of the Company
pursuant to Subsections 23.2(a), 23.2(b) or 23.2(c), each Member shall be
entitled to make copies of all applicable information owned by the Company and
acquired hereunder before the effective date of termination not previously
furnished to it, but a bankrupt or resigning Member causing a dissolution of the
Company shall not be entitled to any such copies.

     23.7 Continuing Authority. On dissolution of the Company pursuant to this
Agreement, the Member that was the Manager prior to such dissolution (or the
other Members in the event of a resignation by the Manager) shall have the power
and authority to do all things on behalf of all Members that are reasonably
necessary or convenient to: (a) wind up Operations, (b) complete any transaction
and satisfy any obligation, unfinished or unsatisfied, at the time of such
termination or resignation, if the transaction or obligation arises out of
Operations prior to such termination or resignation, and (c) grant or receive
extensions of time or change the method of payment of an already existing
liability or obligation, prosecute and defend actions on behalf of the Company
and any or all Members, encumber Assets, and take any other reasonable action in
any matter with respect to which the former Members continue to have, or appear
or are alleged to have, a common interest or a common liability.

ARTICLE XXIV
TAX MATTERS PARTNER

     24.1 Designation of Tax Matters Partner. The Manager is hereby designated
the tax matters partner (the “TMP”) as defined in section 6231(a)(7) of Code and
shall be responsible for, make elections for, and prepare and file any federal
and state tax returns or other required tax forms following approval of the
Management Committee. In the event of any change in Manager, the Member serving
as Manager at the end of a taxable year shall continue as TMP with respect to
all matters concerning such year unless the TMP for that year is required to be
changed pursuant to applicable Treasury Regulations. The TMP and the other
Member shall use reasonable best efforts to comply with the responsibilities
outlined in this Article XXIV and in

40

--------------------------------------------------------------------------------

sections 6221 through 6233 of the Code (including any Treasury regulations
promulgated thereunder) and in doing so shall incur no liability to any other
party.

     24.2 Expenses of Tax Matters Partner; Indemnification. The Company shall
indemnify and reimburse the TMP for all reasonable expenses, including legal and
accounting fees, claims, liabilities, losses and damages incurred in connection
with any administrative or judicial proceeding with respect to the tax liability
of the Members attributable to the Company. The TMP shall be indemnified by the
Company for all losses incurred as a result of its acting as TMP.

     24.3 Notice. Each Member shall furnish the TMP with such information
(including information specified in section 6230(e) of the Code) as it may
reasonably request to permit it to provide the Internal Revenue Service with
sufficient information to allow proper notice to the Members in accordance with
section 6223 of the Code. The TMP shall keep each Member informed of all
administrative and judicial proceedings for the adjustment at the partnership
level of partnership items in accordance with section 6223(g) of the Code.

     24.4 Inconsistent Treatment of Tax Item. If an administrative proceeding
contemplated under section 6223 of the Code has begun, and the TMP so requests,
each Member shall notify the TMP of its treatment of any partnership item on its
federal income tax return that is inconsistent with the treatment of that item
on the partnership return.

     24.5 Extensions of Limitation Periods. The TMP shall not enter into any
extension of the period of limitations as provided under section 6229 of the
Code without first giving reasonable advance notice to the other Member of such
intended action.

     24.6 Requests for Administrative Adjustments. Neither Member shall file,
pursuant to section 6227 of the Code, a request for an administrative adjustment
of partnership items for any taxable year of the Company without first notifying
the other Member. If the other Member agrees with the requested adjustment, the
TMP shall file the request for administrative adjustment on behalf of the
Company. If consent is not obtained within thirty (30) days after notice from
the proposing Member, or within the period required to timely file the request
for administrative adjustment, if shorter, either Member, including the TMP, may
file that request for administrative adjustment on its own behalf.

     24.7 Judicial Proceedings. Either Member intending to file a petition under
section 6226, 6228 or other sections of the Code with respect to any partnership
item, or other tax matters involving the Company, shall notify the other Member
of such intention and the nature of the contemplated proceeding. If the TMP is
the Member intending to file such petition, such notice shall be given within a
reasonable time to allow the other Member to participate in the choosing of the
forum in which such petition will be filed. If both Members do not agree on the
appropriate forum, then the appropriate forum shall be decided in accordance
with Article XXVI of this Agreement. If either Member intends to seek review of
any court decision rendered as a result of a proceeding instituted under the
preceding part of this Paragraph, such Member shall notify the other Member of
such intended action.

41

--------------------------------------------------------------------------------

     24.8 Settlements. The TMP shall not bind the other Member to a settlement
agreement without first obtaining the written consent of any such Member. Either
Member who enters into a settlement agreement for its own account with respect
to any partnership items, as defined by section 6231(a)(3) of the Code, shall
notify the other Member of such settlement agreement and its terms within ninety
(90) days from the date of settlement.

     24.9 Fees and Expenses. The TMP shall not engage legal counsel, certified
public accountants, or others without the prior consent of the Management
Committee. Either Member may engage legal counsel, certified public accountants,
or others in its own behalf and at its sole cost and expense. Any reasonable
item of expense, including but not limited to fees and expenses for legal
counsel, certified public accountants, and others which the TMP incurs (after
proper consent by the Management Committee as provided above) in connection with
any audit, assessment, litigation, or other proceeding regarding any partnership
item, shall constitute proper charges to the Business Account and shall be borne
by the Members as any other item which constitutes a direct charge to the
Business Account pursuant to the Agreement.

     24.10 Survival. The provisions of the foregoing paragraphs, including but
not limited to the obligation to pay fees and expenses contained in Section 24.2
above, shall survive the termination of the Company or the termination of either
Member’s interest in the Company and shall remain binding on the Members for a
period of time necessary to resolve with the Internal Revenue Service or the
Department of the Treasury any and all matters regarding the federal income
taxation of the Company for the applicable tax year(s).

ARTICLE XXV
CONFIDENTIALITY, OWNERSHIP, USE AND DISCLOSURE OF INFORMATION

     25.1 Business Information. All Business Information shall be owned jointly
by the Members as their Ownership Interests are determined pursuant to this
Agreement. Both before and after the termination of the Company, all Business
Information may be used by either Member for any purpose, whether or not
competitive with the Business, without consulting with, or obligation to, the
other Member. Except as provided in Section 25.3, or with the prior written
consent of the other Member, each Member shall keep confidential and not
disclose to any third party or the public any portion of the Business
Information that constitutes Confidential Information.

     25.2 Member Information. In performing its obligations under this
Agreement, neither Member shall be obligated to disclose any Member Information.
If a Member elects to disclose Member Information in performing its obligations
under this Agreement, such Member Information, together with all improvements,
enhancements, refinements and incremental additions to such Member Information
that are developed, conceived, originated or obtained by either Member in
performing its obligation under this Agreement (“Enhancements”), shall be owned
exclusively by the Member that originally developed, conceived, originated or
obtained such Member Information. Each Member may use and enjoy the benefits of
such Member Information and Enhancements in the conduct of the Business
hereunder, but the Member that did not originally develop, conceive, originate
or obtain such Member Information may not use such Member Information and
Enhancements for any other purpose. Except as provided in Section 25.3, or with
the prior written consent of the other Member, which consent may be

42

--------------------------------------------------------------------------------

withheld in such Member’s sole discretion, each Member shall keep confidential
and not disclose to any third party or the public any portion of Member
Information and Enhancements owned by the other Member that constitutes
Confidential Information.

     25.3 Permitted Disclosure of Confidential Business Information. Either
Member may disclose Business Information that is Confidential Information:

  (a)

To a Member’s officers, directors, partners, members, employees, Affiliates,
shareholders, agents, attorneys, accountants, consultants, contractors,
subcontractors or advisors, for the sole purpose of such Member’s performance of
its obligations under this Agreement;

        (b)

To any party to whom the disclosing Member contemplates a Transfer of all or any
part of its Ownership Interest, for the sole purpose of evaluating the proposed
Transfer;

        (c)

To any actual or potential lender, underwriter or investor for the sole purpose
of evaluating whether to make a loan to or investment in the disclosing Member;
or

        (d)

to a third party with whom the disclosing Member contemplates any independent
business activity or operation.

The Member disclosing Confidential Information pursuant to this Section 25.3,
shall disclose such Confidential Information to only those parties that have a
bona fide need to have access to such Confidential Information for the purpose
for which disclosure to such parties is permitted under this Section 25.3 and
that have agreed in writing supplied to, and enforceable by, the other Member to
protect the Confidential Information from further disclosure, to use such
Confidential Information solely for such purpose and to otherwise be bound by
the provisions of this Article XXII. Such writing shall not preclude parties
described in Subsection 25.3(b) from discussing and completing a Transfer with
the other Member. The Member disclosing Confidential Information shall be
responsible and liable for any use or disclosure of the Confidential Information
by such parties in violation of this Agreement and such other writing.

43

--------------------------------------------------------------------------------

     25.4 Disclosure Required by Law. Notwithstanding anything contained in this
Article, a Member may disclose any Confidential Information if, in the opinion
of the disclosing Member’s legal counsel: (a) such disclosure is legally
required to be made in a judicial, administrative or governmental proceeding
pursuant to a valid subpoena or other applicable order; or (b) such disclosure
is legally required to be made pursuant to the rules or regulations of a stock
exchange or similar trading market applicable to the disclosing Member. Prior to
any disclosure of Confidential Information under this Section 25.4, the
disclosing Member shall give the other Member at least ten (10) days prior
written notice (unless less time is permitted by such rules, regulations or
proceeding) and, in making such disclosure, the disclosing Member shall disclose
only that portion of Confidential Information required to be disclosed and shall
take all reasonable efforts to preserve the confidentiality thereof, including,
without limitation, obtaining protective orders and supporting the other Member
in intervention in any such proceeding.

ARTICLE XXVI
DISPUTES

     26.1 Governing Law. Except for matters of title to the Properties or their
Transfer, which shall be governed by the law of their situs, this Agreement
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard for any conflict of laws or choice of laws principles
that would permit or require the application of the laws of any other
jurisdiction.

     26.2 Arbitration. All disputes arising from or relating to this Agreement,
including any dispute concerning the enforcement or construction of this
Agreement, shall be decided and determined by arbitration in accordance with the
provision of Chapter 57 of the Delaware Code and, as applicable, the Commercial
Arbitration Rules of the American Arbitration Association. The arbitration shall
be administered by and conducted be a single arbitrator who must be an
independent attorney licensed to practice law or an independent geologist or
mining engineer who is recognized as having experience and knowledge of mining
contract law and mining industry customs and practices. No person having a prior
or existing attorney-client, business or family relationship with any of the
parties or their principals shall be qualified to act as an arbitrator. The
arbitration shall be held in Vancouver, British Columbia. If any arbitration or
other legal action or proceeding is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default, or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or substantially prevailing Member shall be entitled to recover
reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.

ARTICLE XXVII
GENERAL PROVISIONS

     27.1 Notices. All notices, payments and other required or permitted
communications (“Notices”) to either Member shall be in writing, and shall be
addressed respectively as follows:

44

--------------------------------------------------------------------------------


 

If to Yellowcake:

 

           

Attention:

Bill Tafuri

     

Mailing Address :

598 - 999 Canada Place

   



Vancouver, BC V6C 3E1

   

 

Canada      

Telephone :

Tel 778-856-8080

   

E-Mail :

email billtafuri@live.com

   





   

With a Copy to:

Nicole Byres

   

Mailing Address :

800 - 885 W Georgia Street

   



Vancouver, BC V6C 3H1 Canada

   

E-Mail :

nmb@cwilson.com

   





 

If to Strathmore:

 



   





   

Attention:

Steven Kahn

   

Mailing Address :

2420 Watt Court

   



Riverton, WY 82501

   

Telephone :

(250) 868-8140

   

Facsimile:

(250) 868-8493

   

E-Mail :

kahn1750@shaw.ca

   





   





   

With a Copy to:

Bob Wooder

   

Mailing Address :

595 Burrard Street

   



P.O. Box 49314

   



Suite 2600, Three Bentall Centre

   



Vancouver BC V7X 1L3

   



Canada

   

E-Mail :

bob.wooder@blakes.com

All Notices shall be given (a) by personal delivery to the Member, (b) by
electronic communication, capable of producing a printed transmission, (c) by
registered or certified mail return receipt requested, or (d) by overnight or
other express courier service. All Notices shall be effective and shall be
deemed given on the date of receipt at the principal address if received during
normal business hours, and, if not received during normal business hours, on the
next business day following receipt, or if by electronic communication, on the
date of such communication. Either Member may change its address by Notice to
the other Member.

45

--------------------------------------------------------------------------------

     27.2 Gender. The singular shall include the plural, and the plural the
singular wherever the context so requires, and the masculine, the feminine, and
the neuter genders shall be mutually inclusive.

     27.3 Headings. The subject headings of the Sections and Subsections of this
Agreement and the Paragraphs and Subparagraphs of the Exhibits to this Agreement
are included for purposes of convenience only, and shall not affect the
construction or interpretation of any of its provisions.

     27.4 Waiver. The failure of either Member to insist on the strict
performance of any provision of this Agreement or to exercise any right, power
or remedy upon a breach hereof shall not constitute a waiver of any provision of
this Agreement or limit such Member’s right thereafter to enforce any provision
or exercise any right.

     27.5 Modification. No modification of this Agreement shall be valid unless
made in writing and duly executed by both Members.

     27.6 Force Majeure.

  (a)

Notwithstanding anything herein contained to the contrary, if any Participant is
prevented from or delayed in performing any obligation under this Agreement, and
such failure is occasioned by any cause beyond its reasonable control, excluding
only lack of finances, then, subject to paragraph 27.6(b), the time for the
observance of the condition or performance of the obligation in question will be
extended for a period equivalent to the total period the cause of the prevention
or delay persists or remains in effect regardless of the length of such total
period.

        (b)

Any Party hereto claiming suspension of its obligations as aforesaid will
promptly notify the other Parties to that effect and will take all reasonable
steps to remove or remedy the cause and effect of the force majeure described in
the said notice insofar as it is reasonably able so to do and as soon as
possible; provided that the terms of settlement of any labour disturbance or
dispute, strike or lockout will be wholly in the discretion of the Party
claiming suspension of its obligations by reason thereof, and that Party will
not be required to accede to the demands of its opponents in any such labour
disturbance or dispute, strike, or lockout solely to remedy or remove the force
majeure thereby constituted. The Party claiming suspension of its obligations
will promptly notify the other Parties when the cause of the Force Majeure has
been removed.

        (c)

The extension of time for the observance of conditions or performance of
obligations as a result of force majeure will not relieve the Operator from its
obligations to keep the Property in good standing pursuant to sub- paragraphs
12.2(d)(i) and 12.2(d)(viii).

     27.7 Rule Against Perpetuities. The Members do not intend that there shall
be any violation of the Rule Against Perpetuities, the Rule Against Unreasonable
Restraints on the

46

--------------------------------------------------------------------------------

Alienation of Property, or any similar rule. Accordingly, if any right or option
to acquire any interest in the Properties, in an Ownership Interest, in the
Assets, or in any real property exists under this Agreement, such right or
option must be exercised, if at all, so as to vest such interest within time
periods permitted by applicable rules. If, however, any such violation should
inadvertently occur, the Members hereby agree that a court shall reform that
provision in such a way as to approximate most closely the intent of the Members
within the limits permissible under such rules.

     27.8 Further Assurances. Each of the Members shall take, from time to time
and without additional consideration, such further actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement or as may be reasonably
required by lenders in connection with Project Financing.

     27.9 Entire Agreement; Successors and Assigns. This Agreement constitutes
the entire agreement between the Members with respect to the subject matter
hereof and replaces and supersedes all prior agreements including the LOI. This
Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the Members.

     27.10 Counterparts. This Agreement may be executed in any number of
counterparts, and it shall not be necessary that the signatures of both Members
be contained on any counterpart. Each counterpart shall be deemed an original,
but all counterparts together shall constitute one and the same instrument.

27.11 Time is of the Essence. Time is of the essence of this Agreement.

     27.12 Savings Clause. The parties agree that should any economic difference
between this LLC Agreement and the Option and Joint Venture Agreement arise, the
parties will make such adjustments necessary to place the parties in the desired
economic position that would have occurred solely under the Option and Joint
Venture Agreement, as the parties agree acting reasonably and in good faith.

     27.13 Indemnification. Strathmore agrees to indemnify and hold harmless
Yellowcake, its officers, directors, stockholders, employees, agents and
representatives from any and all U.S. federal tax obligations, interest or
penalties related to the conversion event of the joint venture between
Strathmore and Yellowcake into a limited liability company.

The remainder of this page in intentionally left blank. Signatures appear on the
following page.

47

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Effective Date.

YELLOWCAKE MINING INC.,   STRATHMORE RESOURCES (U.S.) LTD, a Nevada corporation
  a Nevada corporation                               By /s/ William Tafuri   By
/s/ David Miller Its President, Secretary and Treasurer   Its Chief Executive
Officer

48

--------------------------------------------------------------------------------

APPENDIX I
THE PROPERTY

49

--------------------------------------------------------------------------------

Execution Copy

EXHIBIT A
DEFINITIONS

     “Act” means the Delaware Limited Liability Company Act, 6 Del. C. 18-101 et
seq.

     “Accounting Procedures” means the procedure attached to this Agreement as
Exhibit B.

     “Affiliate” means any person, partnership, limited liability company, joint
venture, corporation, or other form of enterprise which Controls, is Controlled
by, or is under common Control with a Member.

     “Agreement” means this Exploration, Development and Mining Limited
Liability Company Operating Agreement, including all amendments and
modifications, and all schedules and exhibits, all of which are incorporated by
this reference.

     “Approved Alternative” means a Development and Mining alternative selected
by the Management Committee from various Development and Mining alternatives
analyzed in the Pre-Feasibility Studies.

     “Area of Common Interest” means that areas which is included within a five
(5) mile perimeter around the outermost boundary of the mineral properties which
constitute the Property as of the Operative Date.

     “Assets” means the Properties, Products, Business Information, and all
other real and personal property, tangible and intangible, including existing or
after-acquired properties and all contract rights held for the benefit of the
Members hereunder, but excluding the 9,000,000 common shares in the capital
stock of Yellowcake.

     “Budget” means a detailed estimate of all costs to be incurred and a
schedule of cash advances to be made by the Members with respect to a Program.

     “Business” means the conduct of the business of the Company in furtherance
of the purposes set forth in Section 2.3 and in accordance with this Agreement.

     “Business Account” means the account maintained by the Manager for the
Business in accordance with Exhibit B.

     “Business Information” means the terms of this Agreement, and any other
agreement relating to the Business, the Existing Data, and all information and
data, in whatever form and however communicated (including, without limitation,
Confidential Information), developed, conceived, originated or obtained by
either Member in performing its obligations under this Agreement. The term
“Business Information” shall not include any improvements, enhancements,
refinements or incremental additions to Member Information that are developed,
conceived, originated or obtained by either Member in performing its obligations
under this Agreement.

     “Capital Account” means the account maintained for each Member in
accordance with Article III.

--------------------------------------------------------------------------------

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Company” means Juniper Ridge LLC, a Delaware limited liability company
formed in accordance with, and governed by, this Agreement.

     “Completion Date” means the date determined by the Management Committee on
which it is demonstrated to the satisfaction of the Management Committee that
the preparing and equipping of the Mine is complete and is the date on which
commercial production commences.

     “Confidential Information” means all information, data, knowledge and
know-how (including, but not limited to, formulas, patterns, compilations,
programs, devices, methods, techniques and processes) that derives independent
economic value, actual or potential, as a result of not being generally known
to, or readily ascertainable by, third parties and which is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy,
including without limitation all analyses, interpretations, compilations,
studies and evaluations of such information, data, knowledge and know-how
generated or prepared by or on behalf of either Member.

     “Conoco Files” means Strathmore’s database relating directly or indirectly
to potential uranium bearing properties located in the state of Texas.

     “Construction” means every kind of work carried out during the Construction
Period by the Manager in accordance with the Feasibility Report and as approved
by the Management Committee.

     “Construction Period” means, the date on which one or more Parties elect to
contribute its Proportionate Share of Construction Costs, and ending on the
Completion Date.

     “Continuing Obligations” mean obligations or responsibilities that are
reasonably expected to continue or arise after Mining Operations on a particular
area of the Properties have ceased or are suspended, such as future monitoring,
stabilization, or Environmental Compliance.

     “Control” used as a verb means, when used with respect to an entity, the
ability, directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity through (i)
the legal or beneficial ownership of voting securities or membership interests;
(ii) the right to appoint managers, directors or corporate management; (iii)
contract; (iv) operating agreement; (v) voting trust; or otherwise; and, when
used with respect to a person, means the actual or legal ability to control the
actions of another, through family relationship, agency, contract or otherwise;
and “Control” used as a noun means an interest which gives the holder the
ability to exercise any of the foregoing powers.

     “Costs” means, except as to Prior Exploration Costs referred to in Section
13.5, all items of outlay and expense whatsoever, direct or indirect, with
respect to Mining Operations, recorded by the Manager in accordance with this
Agreement and will include all obligations and liabilities incurred or to be
incurred with respect to the protection of the environment such as future
decommissioning, reclamation and long-term care and monitoring, even if not then
due and payable so long as the amounts can be estimated with reasonable
accuracy, and whether or not a

2

--------------------------------------------------------------------------------

mine reclamation trust fund has been established. Without limiting generality,
the following categories of Costs will have the following meanings:

  (i)

“Construction Costs” means those Costs recorded by the Manager during the
Construction Period, including, without limitation, permitting costs,
development costs, financing costs and the Manager’s fee contemplated in Article
XVI.

        (ii)

“Exploration Costs” means those Costs recorded by the Manager during the
Exploration Period, including, without limitation, costs incurred for the
Feasibility Report, permitting costs, development costs, and the Manager’s fee
contemplated in Article XIII.

        (iii)

“Mine Costs” includes any Exploration Costs incurred after the Operative Date,
and all Construction Costs and Operating Costs; and

        (iv)

“Operating Costs” means those Costs recorded by the Manager subsequent to the
Completion Date to fund the Mining Operations.

     “Development” means all preparation (other than Exploration) for the
removal and recovery of Products, including any improvements to be used for the
mining, handling, milling, processing, or other beneficiation of Products, and
all related Environmental Compliance.

     “Effective Date” means December 31, 2007.

     “Encumbrance” or “Encumbrances” means mortgages, deeds of trust, security
interests, pledges, liens, net profits interests, royalties or overriding
royalty interests, other payments out of production, or other burdens of any
nature.

     “Environmental Compliance” means actions performed during or after Mining
Operations to comply with the requirements of all Environmental Laws or
contractual commitments related to reclamation of the Properties or other
compliance with Environmental Laws.

     “Environmental Laws” means Laws aimed at reclamation or restoration of the
Properties; abatement of pollution; protection of the environment; protection of
wildlife, including endangered species; ensuring public safety from
environmental hazards; protection of cultural or historic resources; management,
storage or control of hazardous materials and substances; releases or threatened
releases of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances as wastes into the environment, including without
limitation, ambient air, surface water and groundwater; and all other Laws
relating to the manufacturing, processing, distribution, use, treatment,
storage, disposal, handling or transport of pollutants, contaminants, chemicals
or industrial, toxic or hazardous substances or wastes.

     “Environmental Liabilities” means any and all claims, actions, causes of
action, damages, losses, liabilities, obligations, penalties, judgments, amounts
paid in settlement, assessments, costs, disbursements, or expenses (including,
without limitation, attorneys’ fees and costs, experts’ fees and costs, and
consultants’ fees and costs) of any kind or of any nature whatsoever that are
asserted against either Member, by any person or entity other than the other
Member,

3

--------------------------------------------------------------------------------

alleging liability (including, without limitation, liability for studies,
testing or investigatory costs, cleanup costs, response costs, removal costs,
remediation costs, containment costs, restoration costs, corrective action
costs, closure costs, reclamation costs, natural resource damages, property
damages, business losses, personal injuries, penalties or fines) arising out of,
based on or resulting from (i) the presence, release, threatened release,
discharge or emission into the environment of any hazardous materials or
substances existing or arising on, beneath or above the Properties and/or
emanating or migrating and/or threatening to emanate or migrate from the
Properties to off-site properties; (ii) physical disturbance of the environment;
or (iii) the violation or alleged violation of any Environmental Laws.

     “Expansion” or “Modification” means (i) a material increase in mining or
production capacity; (ii) a material change in the recovery process; or (iii) a
material change in waste or tailings disposal methods. An increase or change
shall be deemed “material” if it is anticipated to cost more than one hundred
fifteen percent (115%) of original capital costs attributable to the Development
of the mining or production capacity, recovery process or waste or tailings
disposal facility to be expanded or modified.

     “Exploration” means all activities directed toward ascertaining the
existence, location, quantity, quality or commercial value of deposits of
Products, including but not limited to additional drilling required after
discovery of potentially commercial mineralization, and including related
Environmental Compliance.

     “Exploration Period” means the period beginning on the Effective Date and
ending on the Operative Date.

     “Feasibility Report” means a detailed report, in form and substance
sufficient for presentation to arm’s length institutional lenders considering
project financing, showing the feasibility of placing any part of the Property
into commercial production as a Mine and will include a reasonable assessment of
the various categories of ore reserves and their amenability to metallurgical
treatment, a complete description of the work, equipment and supplies required
to bring such part of the Property into commercial production and the estimated
cost thereof, a description of the mining methods to be employed and a financial
appraisal of the proposed operations and including at least the following:

  (i)

a description of that part of the Property to be covered by the proposed Mine;

        (ii)

the estimated recoverable reserves of Minerals and the estimated composition and
content thereof;

        (iii)

the proposed procedure for development, mining and production;

        (iv)

results of ore amenability treatment tests (if any);

        (v)

the nature and extent of the facilities proposed to be acquired, which may
include mill facilities if the size, extent and location of the ore body makes
such mill facilities feasible, in which event the study will also include a
preliminary design for such mill;

4

--------------------------------------------------------------------------------


  (vi)

the total costs, including capital budget, which are reasonably required to
purchase, construct and install all structures, machinery and equipment required
for the proposed Mine, including a schedule of timing of such requirements;

        (vii)

all environmental impact studies and costs of implementation;

        (viii)

the period in which it is proposed the Property will be brought to commercial
production; and

        (ix)

such other data and information as are reasonably necessary to substantiate the
existence of an ore deposit of sufficient size and grade to justify development
of a mine, taking into account all relevant business, tax and other economic
considerations including a cost comparison between purchasing or leasing and
renting of facilities and equipment required for the operation of the Property
as a Mine.

     “Governmental Fees” means all location fees, mining claim rental fees,
mining claim maintenance payments and similar payments required by Law to locate
and hold unpatented mining claims.

     “Initial Capital Contribution” means that contribution each Member has made
or agrees to make pursuant to Section 3.1 of the Agreement.

     “Law” or “Laws” means all applicable federal, state and local laws
(statutory or common), rules, ordinances, regulations, grants, concessions,
franchises, licenses, orders, directives, judgments, decrees, and other
governmental restrictions, including permits and other similar requirements,
whether legislative, municipal, administrative or judicial in nature.

     “Management Committee” means the committee established under Article XI of
the Agreement.

     “Manager” means the party appointed under Article XII of the Agreement to
manage Operations, or any successor Manager.

     “Member” means Yellowcake or Strathmore, any permitted successor or assign
of Yellowcake or Strathmore, or any other person admitted as a Member of the
Company under this Agreement.

     “Member Information” means all information, data, knowledge and know-how,
in whatever form and however communicated (including, without limitation,
Confidential Information), which, as shown by written records, was developed,
conceived, originated or obtained by a Member: (a) prior to entering into this
Agreement, or (b) independent of its performance under the terms of this
Agreement.

     “Mine” means the workings established and Assets acquired, including,
without limiting generality, plant, mill, and concentrator installations,
utilities, infrastructure, housing, and other facilities in order to bring the
Property into commercial production.

5

--------------------------------------------------------------------------------

     “Minerals” means any and all ores (and all concentrates derived therefrom)
and minerals, precious and base, metallic and nonmetallic, in, on or under the
Property which may lawfully be explored for, mined and sold.

     “Mining” means the mining, extracting, producing, beneficiating, handling,
milling or other processing of Products.

     “Mining Operations” means every kind of work done by the Manager:

  (i)

on or in respect of the Property in accordance with a Program or Operating Plan;
or

        (ii)

if not provided for in a Program or Operating Plan, unilaterally and in good
faith to maintain the Property in good standing, to prevent waste or to
otherwise discharge any obligation which is imposed upon it pursuant to this
Agreement and in respect of which the Management Committee has not given it
directions;

including, without limiting generality, investigating, prospecting, exploring,
developing, property maintenance, preparing reports, estimates and studies,
designing, equipping, improving, surveying, construction and mining, milling,
concentrating, rehabilitation, reclamation, and environmental protection.

     “Mining Operation Program” means a description in reasonable detail of
Mining Operations to be conducted and objectives to be accomplished by the
Manager for a period determined by the Management Committee as set forth in
Article XIV.

     “Net Gain” and Net Loss” means, except as except as specified below, for
each Fiscal Year or other period, the income or loss of the Company for “book”
or “capital account” purposes under Treas. Reg. §1.704 -1(b)(2)(iv). In
particular, but without limitation, for each Allocation Period, “Net Gain” or
“Net Loss” shall mean the Company’s taxable income or loss for such Allocation
Period, determined in accordance with Section 703(a) of the Code (it being
understood that for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Section 703(a)(1) of the Code shall
be included in such taxable income or loss), with the following modifications:

  (i)

income, gain or loss from, and cost recovery, amortization or depreciation
deductions with respect to, any Book Property shall be computed by reference to
the value of such Book Property as set forth in the books of the Company, all in
accordance with the principles of Treas. Reg. §1.704-1(b)(2)(iv)(g),
notwithstanding that the adjusted tax basis of such Book Property differs from
such value;

        (ii)

any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Gain or Net Loss pursuant to this
definition shall be included in computing such Net Gain or Net Loss;

        (iii)

any expenditures of the Company described in Section 705(a)(2)(B) of the Code or
treated as Section 705(a)(2)(f) expenditures pursuant to Treas. Reg. §1.704-

6

--------------------------------------------------------------------------------


 

1(b)(2)(iv)(i) and that are not otherwise taken into account in computing Net
Gain or Net Loss pursuant to this definition shall be treated as items of
expense in computing such Net Gain or Net Loss;

        (iv)

in the event that the value of any Company property is adjusted pursuant to
Treas. Reg. §1.704-1(b)(2)(iv)(f), the amount of such adjustment shall be taken
into account as gain or loss (as the case may be) from the disposition of such
property for purposes of computing Net Gain and Net Loss;

        (v)

to the extent (and only to the extent) that an adjustment made to the adjusted
tax basis of any Company asset pursuant to Section 732, Section 734 or Section
743 of the Code is required to be taken into account in determining Capital
Accounts pursuant to Treas. Reg. §1.704-1(b)(2)(iv)(m), the amount of such
adjustment shall be treated as an item of gain or loss (as the case may be) for
purposes of computing Net Gain or Net Loss; and

        (vi)

all items of Company gross income, gain, loss, deduction or expense for such
Allocation Period that are specially allocated pursuant to Section 4.2(b) shall
be disregarded in computing such taxable income or loss (but the amount of such
items available for allocation under Section 4.2(b) shall be determined by
applying rules analogous to the modifications set forth in clauses (i) through
(v) above).

     “Operating Plan” means the annual plan of Mining Operations submitted
pursuant to Section 18.2.

     “Operative Date” means the date upon which Yellowcake becomes entitled to
be vested in the entire eighty percent (80%) Ownership Interest in the Company.

     “Option Period” means a period of time commencing on the Effective Date and
terminating either upon the Operative Date, or such earlier date as this
Agreement is terminated prior to the Operative Date, pursuant to Article III.

     “Ownership Interest” means the percentage interest representing the
ownership interest of a Member in the Company, and all other rights and
obligations arising under this Agreement, as such interest may from time to time
be adjusted hereunder. The initial Ownership Interests of the Members are set
forth in Section 6.1 of the Agreement.

     “Participant” means a Party that is contributing to Exploration Costs or
Mine Costs, as the case may be.

     “Party” or “Parties” means the Parties to this Agreement and their
respective successor and permitted assigns which become Parties pursuant to this
Agreement.

     “Payout” means the date on which the Equity Account balance of each of the
Members has become zero or a negative number, regardless of whether the Equity
Account balance of either or both Members subsequently becomes a positive
number. If one Member’s Equity Account balance becomes zero or a negative number
before the other Member’s, “Payout” shall

7

--------------------------------------------------------------------------------

not occur until the date that the other Member’s Equity Account balance first
becomes zero or a negative number.

     “Permit” means any permit, license, approval or other authorization from
any federal, tribal, state or local governmental or quasi governmental
authority.

     “Prime Rate” means the rate of interest per annum established from time to
time by CitiBank as its reference of interest for the determination of interest
rates that the CitiBank will charge to customers of varying degrees of credit
worthiness in the United States for American Dollar demand loans made by it in
the United States and designated by the CitiBank as its “prime rate”.

     “Products” means all ores, minerals and mineral resources produced from the
Properties.

     “Program” means a work plan and budget of Mining Operations conducted
during the Exploration Period and adopted pursuant to Section 13.1.

     “Property” means the mineral property that are subject to this Agreement on
or after the Effective Date, any additional mineral property that become part of
the Property pursuant to this Agreement, the Minerals thereon, all information
obtained from Mining Operations and those rights and benefits appurtenant to the
Property that are acquired for the purpose of conducting Mining Operations. The
Property is more specifically identified in Appendix I.

     “Proportionate Share” means that share which is equal to a Member’s
Ownership Interest.

     “Royalty” means the royalty referred to in 8.7 and Exhibit C.

     “Simple Majority” means a decision made by the Management Committee by more
than fifty percent (50%) of the votes represented and entitled to be cast at a
meeting thereof.

     “Special Majority” means a decision made by the Management Committee by
more than sixty-six and six-tenths percent (66.6%) of the votes represented and
entitled to be cast at a meeting thereof.

     “$” or Dollar means United States Dollars.

     “Transfer” means, when used as a verb, to sell, grant, assign or create an
Encumbrance, pledge or otherwise convey, or dispose of or commit to do any of
the foregoing, or to arrange for substitute performance by an Affiliate or third
party, either directly or indirectly; and, when used as a noun, means such a
sale, grant, assignment, Encumbrance, pledge or other conveyance or disposition,
or such an arrangement.

     “Yellowcake Shares” means nine million (9,000,000) common shares in the
capital stock of Yellowcake Mining Inc.

8

--------------------------------------------------------------------------------

Execution Copy

EXHIBIT B
ACCOUNTING PROCEDURES

     The financing and accounting procedures to be followed by the Manager and
the Members under the Agreement are set forth below. All capitalized terms in
these Accounting Procedures shall have the definition attributed to them in the
Agreement, unless defined otherwise herein.

     The purpose of these Accounting Procedures is to establish equitable
methods for determining charges and credits applicable to Mining Operations. It
is the intent of the Members that neither of them shall lose or profit by reason
of the designation of one of them to exercise the duties and responsibilities of
the Manager. The Members shall meet and in good faith endeavor to agree upon
changes deemed necessary to correct any unfairness or inequity. In the event of
a conflict between the provisions of these Accounting Procedures and those of
the Agreement, the provisions of the Agreement shall control.

ARTICLE 1
INTERPRETATION

     1.1 Terms defined in the Agreement will, subject to any contrary intention,
have the same meanings herein. In this Exhibit the following words, phrases and
expressions will have the following meanings:

  (a)

“Agreement” means the Agreement to which this Accounting Procedure is attached
as Exhibit B.

        (b)

“Count” means a physical inventory count.

        (c)

“Employee” means those employees of the Manager who are assigned to and directly
engaged in the conduct of Mining Operations, whether on a full-time or part-time
basis.

        (d)

“Employee Benefits” means the Manager’s cost of holiday, vacation, sickness,
disability benefits, field bonuses, amounts paid to and the Manager’s costs of
established plans for employee’s group life insurance, hospitalization, pension,
retirement and other customary plans maintained for the benefit of Employees and
Personnel, as the case may be, which costs may be charged as a percentage
assessment on the salaries and wages of Employees or Personnel, as the case may
be, on a basis consistent with the Manager’s cost experience.

        (e)

“Field Offices” means the necessary sub-office or sub-offices in each place
where a Program or Construction is being conducted or a Mine is being operated.

        (f)

“Government Contributions” means the cost or contributions made by the Manager
pursuant to assessments imposed by governmental authority


--------------------------------------------------------------------------------


 

which are applicable to the salaries or wages of Employees or Personnel, as the
case may be.

        (g)

“Joint Account” means the books of account maintained by the Manager to record
all assets, liabilities, costs, expenses, credits and other transactions arising
out of or in connection with the Mining Operations.

        (h)

“Material” means the personal property, equipment and supplies acquired or held,
at the direction or with the approval of the Management Committee, for use in
the Mining Operations and, without limiting the generality, more particularly
“Controllable Material” means such Material which is ordinarily classified as
Controllable Material, as that classification is determined or approved by the
Management Committee, and controlled in mining operations.

        (i)

“Personnel” means those management, supervisory, administrative, clerical or
other personnel of the Manager normally associated with the Supervision Offices
whose salaries and wages are charged directly to the Supervision Office in
question.

        (j)

“Reasonable Expenses” means the reasonable expenses of Employees or Personnel,
as the case may be, for which those Employees or Personnel may be reimbursed
under the Manager’s usual expense account practice, as accepted by the
Management Committee; including without limiting generality, any relocation
expenses necessarily incurred in order to properly staff the Mining Operations
if the relocation is approved by the Management Committee.

        (k)

“Supervision Offices” means the Manager’s offices or department within the
Manager’s offices from which the Mining Operations are generally supervised.

ARTICLE 2
STATEMENTS AND BILLINGS

     2.1 The Manager will, by invoice, charge each Participant with its
Proportionate Share of Exploration Costs and Mine Costs in the manner provided
in the Agreement.

     2.2 The Manager will deliver, with each invoice rendered for Costs incurred
a statement indicating:

  (a)

all charges or credits to the Joint Account relating to Controllable Material;
and

        (b)

all other charges and credits to the Joint Account summarized by appropriate
classification indicative of the nature of the charges and credits.

2

--------------------------------------------------------------------------------

     2.3 The Manager will deliver with each invoice for an advance of Costs a
statement indicating:

  (a)

the estimated Exploration Costs or, in the case of Mine Costs the estimated cash
disbursements, to be made during the next succeeding month;

        (b)

the addition thereto or subtraction there from, as the case may be, made in
respect of Exploration Costs or Mine Costs actually having been incurred in an
amount greater or lesser than the advance which was made by each Participant for
the penultimate month preceding the month of the invoice; and

        (c)

the advances made by each Participant to date and the Exploration Costs or Mine
Costs incurred to the end of the penultimate month preceding the month of the
invoice.

ARTICLE 3
DIRECT CHARGES

     3.1 The Manager will charge the Joint Account with the following items:

  (a)

Contractor’s Charges: All costs directly relating to the Mining Operations
incurred under contracts entered into by the Manager with third Parties.

          (b)

Labour Charges:

          (i)

The salaries and wages of Employees in an amount calculated by taking the full
salary or wage of each Employee multiplied by that fraction which has as its
numerator the total time for the month that the Employees were directly engaged
in the conduct of Mining Operations and as its denominator the total normal
working time for the month of the Employee;

          (ii)

the Reasonable Expenses of the Employees; and

          (iii)

Employee Benefits and Government Contributions in respect of the Employees in an
amount proportionate to the charge made to the Joint Account in respect to their
salaries and wages.

          (c)

Office Maintenance:

          (i)

The cost or a pro rata portion of the costs, as the case may be, of maintaining
and operating the Field Offices and the Supervision Offices. The basis for
charging the Joint Account for such maintenance costs will be as follows:

3

--------------------------------------------------------------------------------


  (A)

the expense of maintaining and operating Field Offices, less any revenue there
from; and

          (B)

that portion of maintaining and operating the Supervision Offices which is equal
to

          (I)

the anticipated total operating expenses of the Supervision Offices

         

divided by

          (II)

the anticipated total staff man days for the Employees whether in connection
with the Mining Operations or not;

         

multiplied by

          (III)

the actual total time spent on the Mining Operations by the Employee expressed
in man days.


  (ii)

Without limiting the generality, the anticipated total operating expenses of the
Supervision Offices will include:

          (A)

the salaries and wages of the Manager’s Personnel which have been directly
charged to the Supervision Offices;

          (B)

the Reasonable Expense of the Personnel; and

          (C)

Employee Benefits.

          (iii)

The Manager will make an adjustment in respect of the Office Maintenance cost
forthwith after the end of each Operating Year upon having determined the actual
operating expenses and actual total staff man days referred to in clause
3.1(c)(i)(B) of this Exhibit B.


  (d)

Material: Material purchased or furnished by the Manager for use on the Property
as provided under Section 4 of this Exhibit B

          (e)

Transportation Charges: The cost of transporting Employees and Material
necessary for the Mining Operations.

          (f)

Service Charges:

          (i)

The cost of services and utilities procured from outside sources other than
services covered by paragraph 3.1(h). The cost of consultant services will not
be charged to the Joint Account

4

--------------------------------------------------------------------------------


  unless the retaining of the consultant is approved in advance by the
Management Committee; and           (ii)

Use and service of equipment and facilities furnished by the Manager as provided
in Subsection 4.4 of this Exhibit B.

          (g)

Damages and Losses to Joint Property: All costs necessary for the repair or
replacement of Assets made necessary because of damages or losses by fire,
flood, storms, theft, accident or other cause. If the damage or loss is
estimated by the Manager to exceed $10,000, the Manager will furnish each
Participant with written particulars of the damages or losses incurred as soon
as practicable after the damage or loss has been discovered. The proceeds, if
any, received on claims against any policies of insurance in respect of those
damages or losses will be credited to the Joint Account.

          (h)

Legal Expense: All costs of handling, investigating and settling litigation or
recovering the Assets, including, without limiting generality, attorney’s fees,
court costs, costs of investigation or procuring evidence and amounts paid in
settlement or satisfaction of any litigation or claims; provided, however, that,
unless otherwise approved in advance by the Management Committee, no charge will
be made for the services of the Manager’s legal staff or the fees and expenses
of outside solicitors.

          (i)

Taxes: All taxes, duties or assessments of every kind and nature(except income
taxes) assessed or levied upon or in connection with the Property, the Mining
Operations thereon, or the production there from, which have been paid by the
Manager for the benefit of the Parties.

          (j)

Insurance: Net premiums paid for

          (i)

such policies of insurance on or in connection with Mining Operations as may be
required to be carried by law; and

          (ii)

such other policies of insurance as the Manager may carry for the protection of
the Parties in accordance with the Agreement; and

         

the applicable deductibles in event of an insured loss.

          (k)

Rentals: Fees, rentals and other similar charges required to be paid for
acquiring, recording and maintaining permits, mineral claims and mining leases
and rentals and royalties which are paid as a consequence of the Mining
Operations.

          (l)

Permits: Permit costs, fees and other similar charges which are assessed by
various governmental agencies.

          (m)

Other Expenditures: Such other costs and expenses which are not covered or dealt
with in the foregoing provisions of this Subsection 3.1 of this

5

--------------------------------------------------------------------------------

Exhibit B as are incurred with the approval of the Management Committee for
Mining Operations or as may be contemplated in the Agreement.

ARTICLE 4
PURCHASE OF MATERIAL

     4.1 Subject to Subsection 4.4 of this Exhibit B the Manager will purchase
all Materials and procure all services required in the Mining Operations.

     4.2 Materials purchased and services procured by the Manager directly for
the Mining Operations will be charged to the Joint Account at the price paid by
the Manager less all discounts actually received.

     4.3 Any Participant may sell Material or services required in the Mining
Operations to the Manager for such price and upon such terms and conditions as
the Management Committee may approve.

     4.4 Notwithstanding the foregoing provisions of this Section 4, the
Manager, after having obtained the prior approval of the Management Committee,
will be entitled to supply for use in connection with the Mining Operations
equipment and facilities which are owned by the Manager and to charge the Joint
Account with such reasonable costs as are commensurate with the ownership and
use thereof.

ARTICLE 5
DISPOSAL OF MATERIAL

     5.1 The Manager, with the approval of the Management Committee may, from
time to time, sell any Material which has become surplus to the foreseeable
needs of the Mining Operations for the best price and upon the most favourable
terms and conditions available.

     5.2 Any Participant may purchase from the Manager any Material which may
from time to time become surplus to the foreseeable need of the Mining
Operations for such price and upon such terms and conditions as the Management
Committee may approve.

     5.3 Upon termination of the Agreement, the Management Committee may approve
the division of any Material held by the Manager at that date, which Material
may be taken by the Participants in kind or be taken by a Participant in lieu of
a portion of its Proportionate Share of the net revenues received from the
disposal of the Assets and Property. If the division to a Participant be in
lieu, it will be for such price and on such terms and conditions as the
Management Committee may approve.

     5.4 The net revenues received from the sale of any Material to third
Parties or to a Participant will be credited to the Joint Account.

6

--------------------------------------------------------------------------------

ARTICLE 6
INVENTORIES

     6.1 The Manager will maintain records of Material in reasonable detail and
records of Controllable Material in detail.

     6.2 The Manager will perform Counts from time to time at reasonable
intervals, and in any event at the end of each calendar year. The independent
external auditor of the Manager will be given reasonable notice of each Count,
and will be given the opportunity to attend the Count.

     6.3 Forthwith after performing a Count, the Manager will reconcile the
inventory with the Joint Account. The Manager will not be held accountable for
any shortages of inventory except such shortages as may have arisen due to a
lack of diligence on the part of the Manager.

ARTICLE 7
ADJUSTMENTS

     7.1 Payment of any invoice by a Participant will not prejudice the right of
that Participant to protest the correctness of the statement supporting the
payment; provided, however, that all invoices and statements presented to each
Participant by the Manager during any calendar year will conclusively be
presumed to be true and correct upon the expiration of 12 months following the
end of the calendar year to which the invoice or statement relates, unless
within that 12 month period that Participant gives notice to the Manager making
claim on the Manager for an adjustment to the invoice or statement.

     7.2 The Manager will not adjust any invoice or statement in favour of
itself after the expiration of twelve (12) months following the end of the
calendar year to which the invoice or statement relates,

     7.3 Notwithstanding Subsections 7.1 and 7.2 of this Exhibit B, the Manager
may make adjustments to an invoice or statement which arises out of a Count of
Material or Assets within sixty (60) days of the completion of the Count.

     7.4 A Participant will be entitled upon notice to the Manager to request
that the independent external auditor of the Manager provide that Participant
with its opinion that any invoice or statement delivered pursuant to the
Agreement in respect of the period referred to in Subsection 7.1 of this Exhibit
B has been prepared in accordance with this Agreement.

     7.5 The time for giving the audit opinion contemplated in Subsection 7.4 of
this Exhibit B will not extend the time for the taking of exception to and
making claims on the Manager for adjustment as provided in Subsection 7.1 of
this Exhibit B.

     7.6 The cost of the auditor’s opinion referred to in Subsection 7.4 of this
Exhibit B will be solely for the account of the Participant requesting the
auditor’s opinion, unless the audit disclosed a material error adverse to that
Participant, in which case the cost will be solely for the account of the
Manager.

7

--------------------------------------------------------------------------------

     7.7 Upon not less than ten (10) business days’ notice to the Manager, and
no more frequently than twice during the currency of each Operating Plan, a
Participant will be entitled to inspect the Joint Account, at the location(s)
where such records are normally kept. All costs incurred in carrying out such
inspection will be borne by the Participant. All disagreements or discrepancies
identified by the Participant will be referred to the independent external
auditor for final resolution.

8

--------------------------------------------------------------------------------

EXHIBIT C
ROYALTY

1.

OBLIGATION

        1.1

In accordance with Section 8.7, Yellowcake will pay Strathmore, a three percent
(3%) Royalty on Yellowcake’s share of uranium extracted from the Property after
the Completion Date, which Royalty will be calculated in accordance with this
Exhibit C.

        1.2

In the event any Ownership Interest has been diluted to a three percent (3%)
Royalty pursuant to Section 15.5, that Royalty will be calculated in accordance
with this Exhibit C.

        1.3

Yellowcake will within sixty (60) days of the end of each calendar quarter, as
and when any Royalty is available for distribution:

        (a)

pay or cause to be paid to Strathmore the Royalty; and

        (b)

deliver to Strathmore a statement indicating the amount of the Royalty to which
that Strathmore is entitled;

        1.4

The Parties agree that on the request of Strathmore, they will execute and
deliver such documents as may be necessary to permit Strathmore to record its
Royalty right against the Property.

        2.

ROYALTY

        2.1

“Royalty” means the net amount of money received by Yellowcake for its own
account from the sale of uranium ore from the Property to a smelter or other ore
buyer after deduction of the total of the following:

        (a)

any smelter and/or refining charges;

        (b)

government imposed production and ad valorem taxes (excluding taxes on income);

        (c)

ore treatment charges, penalties and any and all charges made by the purchaser
of ore or concentrates;

        (d)

any and all transportation and insurance costs which may be incurred in
connection with the transportation of ore or concentrates; and

        (e)

all umpire charges which Yellowcake may be required to pay.

        2.2

Payment of Royalty will be made quarterly within forty-five (45) days after the
end of each fiscal quarter of the Mine and will be accompanied by unaudited
financial statements pertaining to the Mining Operations carried out on the


--------------------------------------------------------------------------------


 

Property. Within ninety (90) days after the end of each fiscal year the records
relating to the calculation of Royalty for such year will be audited by the
Manager’s external independent auditor and any resulting adjustments in the
payment of Royally payable to Strathmore will be made forthwith. A copy of the
said auditor’s report and accompanying financial information will be delivered
to Strathmore within thirty (30) days of the end of such ninety (90) day period.

        2.3

Each annual audit will be final and not subject to adjustment unless Strathmore
delivers to the Participant written exceptions in reasonable detail within six
months after Strathmore receives the report. Strathmore, or its representative
duly authorized in writing, at its expense, will have the right to audit the
books and records of Yellowcake related to Royalty to determine the accuracy of
the report, but will not have access to any other books and records of
Yellowcake. The audit will be conducted by a chartered or certified public
accountant of recognized standing. Yellowcake will have the right to condition
access to its books and records on execution of a written agreement by the
auditor that all information will be held in confidence and used solely for
purposes of audit and resolution of any disputes related to the report. A copy
of Strathmore’s report will be delivered to Yellowcake upon completion, and any
discrepancy between the amount actually paid by Yellowcake and the amount which
should have been paid according to Strathmore’s report will be paid forthwith,
one Party to the other. In the event that the said discrepancy is to the
detriment of Strathmore and exceeds five percent (5%) of the amount actually
paid by Yellowcake, then Yellowcake will pay the entire cost of the audit.

        2.4

No error in accounting or calculation of the Royalty will be the basis for a
claim of breach of fiduciary duty, or the like, or give rise to a claim for
exemplary or punitive damages or for termination or rescission of the Agreement
or the estate and rights in the Property and Assets acquired and held by the
Parties under the terms of the Agreement.


YELLOWCAKE MINING INC.,   STRATHMORE RESOURCES (U.S.) LTD, a Nevada corporation
  a Nevada corporation                               By   By Its   Its

2

--------------------------------------------------------------------------------

EXHIBIT D
INSURANCE

Commencing on the Effective Date, the Management Committee will cause the
Manager to place and maintain with a reputable insurer or insurers such
insurance, if any, as the Management Committee in its discretion deems advisable
in order to protect the Parties together with such other insurance as any
Participant may by notice reasonably request. The Manager will, upon the written
request of any Participant, provide it with evidence of that insurance. This
requirement will not preclude any Party from placing, for its own account
insurance for greater or other coverage than that placed by the Manager.

--------------------------------------------------------------------------------